 



EXHIBIT 10.20
CREDIT AGREEMENT
dated as of
September 26, 2006
among
AMERICAN COLOR GRAPHICS FINANCE, LLC,
as Borrower
the Lenders party hereto,
and
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent
BANC OF AMERICA SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
Section 1.01 Defined Terms
    1  
Section 1.02 Accounting Terms; GAAP
    22  
Section 1.03 Computation of Time Periods
    22  
Section 1.04 Interpretation
    22  
 
       
ARTICLE II Amount and Terms of Credit
    24  
Section 2.01 Commitments of the Lenders
    24  
Section 2.02 [Intentionally Omitted]
    24  
Section 2.03 [Intentionally Omitted]
    24  
Section 2.04 Making of Revolving Loans
    24  
Section 2.05 Overadvances
    26  
Section 2.06 Swingline Loans
    26  
Section 2.07 Authorization to Debit; Overadvance
    26  
Section 2.08 Settlements Amongst Lenders
    26  
Section 2.09 Notes
    28  
Section 2.10 Interest on Loans
    28  
Section 2.11 Default Interest
    29  
Section 2.12 Certain Fees
    29  
Section 2.13 Unused Fee
    29  
Section 2.14 Reserved
    30  
Section 2.15 Nature of Fees
    30  
Section 2.16 Termination or Reduction of Commitments
    30  
Section 2.17 Alternate Rate of Interest
    30  
Section 2.18 Conversion and Continuation of Revolving Loans
    31  
Section 2.19 Mandatory Prepayment; Cash Collateral
    32  
Section 2.20 Optional Prepayment of Loans; Reimbursement of Lenders
    32  
Section 2.21 Maintenance of Loan Account; Statements of Account
    34  
Section 2.22 Cash Receipts
    34  
Section 2.23 Application of Payments
    35  
Section 2.24 Increased Costs
    38  
Section 2.25 Change in Legality
    39  
Section 2.26 Payments; Sharing of Setoff
    39  
Section 2.27 Taxes
    41  
Section 2.28 Security Interests in Collateral
    43  
Section 2.29 Mitigation Obligations; Replacement of Lenders
    43  
 
       
ARTICLE III Representations and Warranties
    43  
Section 3.01 Existence, Qualification and Power; Compliance with Laws
    44  
Section 3.02 Authorization; No Contravention
    44  
Section 3.03 Governmental Authorization; Other Consents
    44  

i



--------------------------------------------------------------------------------



 



              Page
Section 3.04 Binding Effect
    44  
Section 3.05 Financial Condition
    44  
Section 3.06 Properties
    45  
Section 3.07 Litigation
    45  
Section 3.08 Investment Company Status
    45  
Section 3.09 Compliance with Laws
    45  
Section 3.10 Taxes
    45  
Section 3.11 ERISA
    46  
Section 3.12 Disclosure
    46  
Section 3.13 Capitalization; Joint Ventures, Subsidiaries
    46  
Section 3.14 Insurance
    46  
Section 3.15 Labor Matters
    47  
Section 3.16 Security Documents
    47  
Section 3.17 Federal Reserve Regulations
    47  
Section 3.18 Solvency
    47  
Section 3.19 Chief Executive Office; Books & Records; Legal Name; State of
Formation
    47  
 
       
ARTICLE IV Conditions
    47  
Section 4.01 Closing Date
    47  
Section 4.02 Conditions Precedent to Initial Loan
    51  
Section 4.03 Conditions Precedent to Each Loan
    52  
 
       
ARTICLE V Affirmative Covenants
    54  
Section 5.01 Financial Statements and Other Information
    54  
Section 5.02 Certificates; Other Information
    56  
Section 5.03 Notices of Material Events
    56  
Section 5.04 Information Regarding Collateral
    57  
Section 5.05 Existence; Conduct of Business
    57  
Section 5.06 Payment of Obligations
    57  
Section 5.07 Maintenance of Properties
    58  
Section 5.08 Insurance
    58  
Section 5.09 Bank Products
    58  
Section 5.10 Books and Records; Inspection and Audit Rights; Accountants
    58  
Section 5.11 Minimum Excess Availability/Cash Collateral
    59  
Section 5.12 Compliance with Laws
    59  
Section 5.13 Use of Proceeds
    59  
Section 5.14 Further Assurances
    60  
 
       
ARTICLE VI Negative Covenants
    60  
Section 6.01 Indebtedness and Other Obligations
    60  
Section 6.02 Liens
    60  
Section 6.03 Fundamental Changes
    61  
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
    61  
Section 6.05 Asset Sales
    61  
Section 6.06 Restricted Payments; Certain Payments of Indebtedness
    61  
Section 6.07 Transactions with Affiliates
    62  

ii



--------------------------------------------------------------------------------



 



              Page
Section 6.08 Restrictive Agreements
    62  
Section 6.09 Amendment of Material Documents
    62  
Section 6.10 Subsidiaries
    62  
Section 6.11 Capital Expenditures
    62  
Section 6.12 Fiscal Year; Accounting Policies
    63  
 
       
ARTICLE VII Events of Default
    63  
Section 7.01 Events of Default
    63  
Section 7.02 Remedies on Default
    66  
Section 7.03 Application of Proceeds
    66  
 
       
ARTICLE VIII The Agents
    66  
Section 8.01 Administration by Administrative Agent
    66  
Section 8.02 The Collateral Agent
    67  
Section 8.03 Agreement of Required Lenders
    67  
Section 8.04 Liability of Agents
    67  
Section 8.05 Notice of Default; Actions on Default
    68  
Section 8.06 Lenders’ Credit Decisions
    69  
Section 8.07 Reimbursement and Indemnification
    69  
Section 8.08 Rights of Agents
    69  
Section 8.09 Notice of Transfer
    70  
Section 8.10 Successor Agent
    70  
Section 8.11 Reports and Financial Statements
    70  
Section 8.12 Delinquent Lender
    70  
Section 8.13 Intercreditor Agreement
    71  
 
       
ARTICLE IX Miscellaneous
    72  
Section 9.01 Notices
    72  
Section 9.02 Waivers; Amendments
    74  
Section 9.03 Expenses; Indemnity; Damage Waiver
    75  
Section 9.04 Reserved
    77  
Section 9.05 Successors and Assigns
    77  
Section 9.06 Survival
    79  
Section 9.07 Counterparts; Integration; Effectiveness
    79  
Section 9.08 Severability
    80  
Section 9.09 Right of Setoff
    80  
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
    80  
Section 9.11 WAIVER OF JURY TRIAL
    81  
Section 9.12 Headings
    81  
Section 9.13 Interest Rate Limitation
    81  
Section 9.14 Additional Waivers
    81  
Section 9.15 Confidentiality
    82  
Section 9.16 Publicity
    83  
Section 9.17 USA Patriot Act
    83  
Section 9.18 Replacement of Lenders
    83  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
A.
  Assignment and Acceptance
B.
  Revolving Notes
C.
  Swingline Note
D-1.
  Form of Compliance Certificate – ACG
D-2.
  Form of Compliance Certificate – Borrower
E.
  Borrowing Base Certificate
F.
  Form of Control Agreement
G.
  Form of Intercreditor Agreement
H-1.
  Form of Borrower Officer’s Certificate
H-2.
  Form of Servicer Officer’s Certificate
I
  Form of Notice of Borrowing/Conversion
J
  Form of Opinion
K
  Form of True Sale Opinion
L
  Form of ACG Control Agreement
M
  Form of ACG Intercreditor Agreement
 
    SCHEDULES
 
   
1.1(a)
  Lenders and Commitments
2.22(c)
  Disbursement Account
3.13
  Capitalization; Joint Ventures; Subsidiaries
3.14
  Insurance
3.19
  Legal Name; State of Organization
5.01
  Permitted Deviations from GAAP for Borrower’s Unconsolidated Financial
Statements and Additional Unconsolidated Unaudited Financial Information
5.02(c)
  Financial and Collateral Reporting Requirements


iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT dated as of September 26, 2006 among:
AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability company, as
Borrower (the “Borrower”);
Each of the persons identified on the signature pages hereto as a “Lender” and
each assignee that now or hereafter becomes a party to this Agreement as
provided in Section 9.05(b) (the “Lenders”); and
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders.
PRELIMINARY STATEMENT
     WHEREAS, the Borrower has requested, and the Lenders have agreed to provide
on the terms and conditions set forth herein, a credit facility which provides
for revolving loans to the Borrower for the purposes set forth herein;
     WHEREAS, ACG (as defined below) and the Borrower have entered into the
Contribution Agreement (as defined below), providing for, among other things,
the absolute assignment, from time to time, by ACG to the Borrower of all of
ACG’s right, title and interest in and to certain Transferred Receivables (as
defined below);
     WHEREAS, the Borrower, ACG, the Collateral Agent and the Administrative
Agent have entered into the Servicing Agreement (as defined below) to provide
for, among other things, the servicing of the Transferred Receivables acquired
from time to time by the Borrower from ACG pursuant to the Contribution
Agreement;
     WHEREAS, to further secure the repayment of any and all loans at any time
made to the Borrower or for the account of the Borrower pursuant to this
Agreement, the Borrower has granted to the Collateral Agent a security interest
in (among other things) all of its right, title and interest (whether now owned
or hereafter acquired or arising), in, to and under such Transferred
Receivables.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and benefits to be derived herefrom, the parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01 Defined Terms.
     As used in this Agreement, the following terms have the meanings specified
below:

 



--------------------------------------------------------------------------------



 



     “Account” means “accounts” as defined in the UCC, and also all: accounts,
accounts receivable, receivables, and rights to payment (whether or not earned
by performance) for: property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; services rendered or to be rendered; and
obligations arising out of the use of a credit or charge card or information
contained on or used with that card.
     “ACG” means American Color Graphics, Inc., a New York corporation.
     “ACG Control Agreement” shall have the meaning set forth in
Section 4.02(h).
     “ACG Intercreditor Agreement” shall have the meaning set forth in
Section 4.02(h).
     “ACG Remittances” has the meaning set forth in the Intercreditor Agreement.
     “ACG Senior Facility” means that certain Amended and Restated Credit
Agreement dated as of May 5, 2005 by and among ACG, certain other parties
thereto, the lenders party thereto and Bank of America, N.A., as agent for the
lenders.
     “Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Rate Loans then outstanding as of the
effective date of any change in the Statutory Reserve Rate.
     “Administrative Agent” has the meaning set forth in the first paragraph of
this Agreement.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or is a
director or officer of such Person.
     “Agents” means collectively, the Administrative Agent and the Collateral
Agent.
     “Agreement” means this Credit Agreement, as modified, amended, supplemented
or restated, and in effect from time to time.
     “Applicable Law” means as to any Person: (a) all statutes, rules,
regulations, orders, treaty or other requirements having the force of law and
(b) all court orders and injunctions, and/or similar rulings, in each instance
of or by any Governmental Authority, or court, or tribunal which has
jurisdiction over such Person, or any property of such Person.
     “Applicable Margin” means, for Prime Rate Loans, 3.25% and for LIBO Loans,
4.25%, provided, however, that notwithstanding anything to the contrary set
forth herein, upon the occurrence and during the continuance of an Event of
Default interest shall accrue at the rate set forth in Section 2.11.

2



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Availability” means the lesser of the following:
          (a)     (i)    the Total Commitments,
                                        minus
                   (ii)        the Credit Extensions; or
          (b)     (i) the Borrowing Base,
                                        minus
                   (ii)     the Credit Extensions.
     “Bank of America” means Bank of America, N.A and its successors and
assigns.
     “Bankruptcy Code” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Borrower” has the meaning set forth in the first paragraph of this
Agreement.
     “Borrowing” means (a) the incurrence of Revolving Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.
     “Borrowing Base” means, at any time of calculation, an amount equal to:
     (a) the Receivables Advance Rate multiplied by the face amount of Eligible
Receivables; minus
     (b) without duplication, the current amount of all Reserves (including the
Minimum Excess Availability Reserve).
     “Borrowing Base Certificate” has the meaning set forth in Section 5.02(b).

3



--------------------------------------------------------------------------------



 



     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.
     “Breakage Costs” has the meaning set forth in Section 2.20(b).
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, Boston, Massachusetts or
New York, New York are authorized or required by law to remain closed, provided
that, when used in connection with a LIBO Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Capital Stock” means, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, together with, in any such case, all warrants, options
and other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable (other than any debt security exchangeable for
or convertible into such capital stock) for, any of the foregoing.
     “Cash Collateral Account” means (i) an interest-bearing account established
by the Borrower with the Administrative Agent at Bank of America under the sole
and exclusive dominion and control of the Collateral Agent designated as
“American Color Graphics Finance, LLC” or (ii) a securities account under the
control of the Collateral Agent invested in Permitted Investments.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
     “Change in Control” means, with respect to the Borrower, the Parent fails
at any time to own, directly, 100% of the Capital Stock of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.24(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Charges” has the meaning set forth in Section 9.13.
     “Closing Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date hereof.
     “Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
     “Collateral” means any and all “Collateral” as defined in any applicable
Security Document.
     “Collateral Agent” has the meaning set forth in the first paragraph of this
Agreement.
     “Collections” has the meaning set forth in the Contribution Agreement.
     “Commitment” means, with respect to each Lender, the aggregate commitment
of such Lender hereunder in the amount set forth opposite its name on
Schedule 1.1(a) hereto or as may subsequently be set forth in the Register from
time to time, as the same may be reduced from time to time pursuant to
Section 2.16 hereof in accordance with this Agreement.
     “Commitment Percentage” means, with respect to each Lender, at any time,
that percentage of the Commitments of all Lenders hereunder represented by such
Lender’s commitment at such time. The Commitment Percentage of each Lender is
the amount set forth opposite its name on Schedule 1.1(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
modified from time to time pursuant to Section 2.16 hereof.
     “Concentration Account” means the “concentration account” of the Borrower
identified in the Control Agreement.
     “Confidential Information” has the meaning set forth in Section 9.15.
     “Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of five (5) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.
     “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, refers to the application or preparation of
such term, test, statement or report (as applicable) based upon the
consolidation, in accordance with GAAP, of the financial condition or operating
results of such Person and its Subsidiaries.

5



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Contribution Agreement” means that certain Contribution and Sale
Agreement, dated as of September 26, 2006, by and between ACG, as Seller, and
the Borrower, as Purchaser, as in effect on the date hereof and as amended from
time to time in accordance with the terms of this Agreement.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” has the meaning set forth in Section 2.22(a).
     “Credit Extensions” means as of any day, the sum of the principal balance
of all Revolving Loans then outstanding.
     “Credit Policies” means the existing credit and collection policies of ACG,
which have been disclosed to and reviewed by the Administrative Agent to its
satisfaction in the exercise of its commercially reasonable judgment, as such
credit and collection policies may be amended, modified or otherwise
supplemented from time to time with, to the extent any such amendments,
modifications or supplements would reasonably be expected to have a material
adverse effect on the interests of the Borrower or the Administrative Agent, the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed.
     “Default” means any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
     “Defaulted Receivable” means any Account that remains unpaid for more than
ninety (90) days from the original invoice date thereof or sixty (60) days past
the due date thereof, for which the obligor of such Account is in a bankruptcy
or similar proceeding, or which would be written off as uncollectible pursuant
to the Credit Policies.
     “Delinquent Lender” has the meaning set forth in Section 8.12.
     “Delinquent Lender’s Future Commitment” has the meaning set forth in
Section 8.12.
     “Depository Bank” has the meaning set forth in Section 2.22(a).
     “Disbursement Account” has the meaning set forth in Section 2.22(d).
     “dollars” or “$” refers to lawful money of the United States of America.

6



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
     “Eligible Obligor” has the meaning ascribed thereto in the Contribution
Agreement.
     “Eligible Receivables” means Accounts that are deemed by the Administrative
Agent in its reasonable discretion to be eligible for inclusion in the
calculation of the Borrowing Base. Without limiting the foregoing, unless
otherwise approved in writing by the Administrative Agent, none of the following
shall be deemed to be Eligible Receivables:
     (a) Accounts that are not Accounts with an Eligible Obligor;
     (b) Accounts that do not satisfy the Transferred Receivable Representations
and Warranties as of the date of delivery of a related Borrowing Base
Certificate;
     (c) Accounts that are Defaulted Receivables;
     (d) Accounts with respect to which the amount of the Account, when
aggregated with all other Accounts owed by the same obligor, exceeds twenty
percent (20%) (or in the case of Albertson’s and Home Depot, twenty-five percent
(25%)) in face value of all Accounts of the Borrower then outstanding, to the
extent of such excess;
     (e) Accounts that represent (i) unbilled accounts, (ii) the unearned
portion of fixed billing receivables, (iii) percentage of completion accounts,
(iv) retainage accounts, (v) contra accounts, or (vi) accounts with an Obligor
for whom more than fifty percent (50%) of the aggregate Receivables of such
Obligor are Delinquent Receivables;
     (f) Accounts that are represented by contracts that have been extended,
rewritten or otherwise modified from the original terms thereof in a manner not
permitted under the Credit Policies;
     (g) Accounts as to which the Seller has not satisfied and fully performed
all obligations on its part with respect to such Accounts required to be
fulfilled by it, or further action is required to be performed by any Person
with respect thereto in addition to payment thereon by the applicable obligor;
     (h) Accounts with respect to which the Borrower does not have good, valid
and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent, for its benefit and the ratable benefit of the
Secured Parties, pursuant to the Security Documents);
     (i) Accounts that are not subject to a first priority security interest in
favor of the Collateral Agent, for the benefit of itself and the Secured
Parties; and

7



--------------------------------------------------------------------------------



 



     (j) Accounts which the Administrative Agent determines in the exercise of
its commercially reasonable judgment to be uncertain of collection.
The Administrative Agent shall have the right to modify the foregoing
eligibility criteria in its commercially reasonable judgment.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices having the force of orders or
binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the protection of the
environment, preservation or reclamation of natural resources, or handling,
treatment, storage, disposal, Release or threatened Release of any Hazardous
Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of the Borrower directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure of any person to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

8



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning set forth in Section 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived by the Administrative Agent and the
Lenders in writing, as provided herein.
     “Excess Availability” means, as of any date of determination, Availability
less the amount by which outstanding drafts on the Borrower’s accounts exceed
the balance in the Borrower’s accounts.
     “Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized, in which its principal office is
located or in which it is doing business (other than by reason of any Loan
Document) or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 9.05), any withholding Tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 2.27(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.27(a) and (d) in the case of any Lender that is not a Foreign Lender,
U.S. backup withholding taxes required to be withheld.
     “Federal Funds Effective Rate” means, for any day, a rate per annum equal
to the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%)
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by the Administrative
Agent.
     “Financial Officer” means, with respect to any Person, the president, chief
financial officer, vice president – taxes, treasurer, assistant treasurer or
controller of such Person.
     “Fiscal Quarter” means any three month period ending on March 31, June 30,
September 30 or December 31 of any year.
     “Fiscal Year” means any one year period ending on March 31 of any year.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this

9



--------------------------------------------------------------------------------



 



definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” has the meaning set forth in the Servicing Agreement.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of Holdings adopting the same principles.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
mold, fungi or similar bacteria, and all other substances or wastes of any
nature regulated pursuant to any Environmental Law, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.
     “Hedging Agreement” means any interest rate protection agreement, interest
rate swap agreement, interest rate cap agreement, interest rate collar
agreement, foreign currency exchange agreement, commodity price protection
agreement, or other interest or currency exchange rate or commodity price
hedging arrangement designed to hedge against fluctuations in interest rates or
foreign exchange rates.

10



--------------------------------------------------------------------------------



 



     “Holdings” means ACG Holdings, Inc., a Delaware corporation.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including any obligations which
are without recourse to the credit of such Person) or with respect to deposits
or advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (f) all Indebtedness for
which such Person is not the obligor that is secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person under any Hedging Agreement,
(l) the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, Tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for Tax purposes but is classified as an operating
lease in accordance with GAAP, and (m) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
capital stock or other ownership or profit interests in such Person or in any
other Person (or warrants, rights or options to acquire such capital stock or
ownership interests). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefore as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 9.03(b).
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code.
     “Intercreditor Agreement” has the meaning set forth in Section 2.22(a).
     “Interest Payment Date” means (a) with respect to any Prime Rate Loan the
first Business Day of each calendar month, and (b) with respect to any LIBO
Loan, the last Business Day of the Interest Period applicable to the Borrowing
of which such Loan is a part, and, in addition, if such LIBO Loan has an
Interest Period of greater than ninety (90) days, the last Business Day of every
third month of such Interest Period.

11



--------------------------------------------------------------------------------



 



     “Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending seven (7) days thereafter or
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement; and
provided, further, (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, (c) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall, unless approved by the Administrative
Agent and all of the Lenders, have a duration of less than seven (7) days, and
if any Interest Period applicable to a LIBO Borrowing would be for a shorter
period, such Interest Period shall not be available hereunder. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Investment” means any investment, whether now existing or hereafter made,
including, without limitation (a) any stock, evidence of Indebtedness or other
security of another Person, (b) any loan, advance, contribution to capital,
extension of credit to another Person, (c) any purchase of (i) stock or other
securities of another Person, or (ii) the assets comprising a division or
business unit or a substantial part of the business of any Person (whether by
purchase of assets or securities), or (d) any commitment or option to make any
such purchase.
     “Lenders” has the meaning set forth in the first paragraph of this
Agreement.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
     “LIBO Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
     “LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, the rate per annum as determined on the basis of the offered rates for
deposits in dollars, for a period of time comparable to such Interest Period
which appears on the “Telerate Page 3750” as of 11:00 a.m. London time on the
day that is two (2) Business Days preceding the first day of such Interest
Period; provided, however, if the rate described above does not appear on the
Telerate System on any applicable interest determination date, the LIBO Rate
shall be the rate (rounded upward, if necessary, to the nearest 1/16 of 1%),
determined on the basis of the offered rates for deposits in dollars for a
period of time comparable to such Interest Period which are offered by Bank of
America’s London branch to major banks in the London interbank market at

12



--------------------------------------------------------------------------------



 



approximately 11:00 a.m. London time, on the day that is two (2) Business Days
preceding the first day of such Interest Period. In the event that the
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that a LIBO Rate pursuant to a LIBO Borrowing cannot be
obtained.
     “Lien” means, with respect to any asset, (a) any assignment, mortgage, deed
of trust, lien, pledge, hypothecation, encumbrance, charge or security interest
in, on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset or (c) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.
     “Loan Account” has the meaning set forth in Section 2.21(a).
     “Loan Documents” means this Agreement, the Notes, all Borrowing Base
Certificates, the Intercreditor Agreement, the Control Agreement, the Security
Documents, the Contribution Agreement, the Servicing Agreement and any other
document, instrument or agreement now or hereafter executed and delivered in
connection herewith, each as amended and in effect from time to time.
     “Loans” means all loans at any time made to the Borrower or for account of
the Borrower pursuant to this Agreement.
     “Lockbox” has the meaning set forth in the Control Agreement.
     “Margin Stock” has the meaning set forth in Regulation U.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Servicer,
the Seller, the Borrower or the Parent and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Servicer or the Borrower to
perform any material obligations or to pay any Obligations under this Agreement
or any Loan Document to which it is a party; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Servicer,
the Seller or the Borrower of any Loan Document to which it is a party; or (d) a
material adverse effect on the Transferred Receivables (or the value thereof).
In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.
     “Material Contract” means any contract or other arrangement (other than any
of the Loan Documents), whether written or oral, to which the Borrower is a
party as to which the breach, nonperformance, cancellation of failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect and shall include in any event the Servicing Agreement and the
Contribution Agreement and the documents executed in connection therewith.

13



--------------------------------------------------------------------------------



 



     “Maturity Date” means December 15, 2009.
     “Maximum Rate” has the meaning set forth in Section 9.13.
     “Minimum Excess Availability Reserve” means, on any date of determination,
an amount equal to (a) the applicable required sum of the balance in the Cash
Collateral Account and the Excess Availability set forth in Section 5.11(b) less
(b) the balance in the Cash Collateral Account.
     “Minority Lenders” has the meaning set forth in Section 9.02(c).
     “Monthly Reporting Date” has the meaning set forth in the Servicing
Agreement.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, sponsored by the Borrower
as defined in Section 4001(a)(3) of ERISA to which the Borrower or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within the preceding five plan years made or accrued an obligation to make
contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is sponsored by the Borrower, and (a) is
maintained for employees of the Borrower or any ERISA Affiliate and at least one
Person other than the Borrower or the ERISA Affiliate or (b) was so maintained
and in respect of which the Borrower or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.
     “Notes” shall mean (i) the promissory notes of the Borrower substantially
in the form of Exhibit B, each payable to the order of a Lender, evidencing the
Revolving Loans, and (ii) the promissory note of the Borrower substantially in
the form of Exhibit C, payable to the Swingline Lender, evidencing the Swingline
Loans.
     “Obligations” means (a) the obligation of the Borrower to make due and
punctual payment of (i) the principal of, and interest (including all interest
that accrues after the commencement of any case or proceeding by or against the
Borrower under any federal or state bankruptcy, insolvency, receivership or
similar law, whether or not allowed in such case or proceeding) on the Loans, as
and when due, whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise, of the Borrower to the Secured Parties under
this Agreement or the other Loan Documents, and (b) the obligation of the
Borrower to make due and punctual payment of and to perform of all the
covenants, agreements, obligations and liabilities of the Borrower under or
pursuant to this Agreement or the other Loan Documents, and (c) all monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise of the Borrower arising out of
any cash management, depository, investment,

14



--------------------------------------------------------------------------------



 



letter of credit, Hedging Agreements or other banking or financial services
provided by Bank of America or any of its Affiliates, and the obligation of the
Borrower to make due and punctual payment of and to perform of all of the
covenants, agreements, obligations and liabilities of the Borrower relating
thereto. Obligations which arise out of any cash management, depository,
investment, letter of credit, Hedging Agreement, or other banking or financial
services provided by Bank of America or any of its Affiliates shall be secured
Obligations solely to the extent that there is sufficient Collateral following
satisfaction of the Obligations described in clauses (a) and (b) of this
definition.
     “Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means any and all current or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Overadvance” means, at any time of calculation, a circumstance in which
the Credit Extensions exceed the lesser of (a) the Total Commitments, or (b) the
Borrowing Base.
     “Parent” means ACG.
     “Participation Register” has the meaning set forth in Section 9.05(e).
     “Participant” has the meaning set forth in Section 9.05(e).
     “Payment Date” means the date that is the second (2nd) Business Day
following the Monthly Reporting Date.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means each of the following:
     (a) Liens imposed by law for unpaid Tax liabilities to the extent that
failure to pay such Tax liabilities is permitted by Section 5.06; and

15



--------------------------------------------------------------------------------



 



     (b) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(i);
provided that, except as provided in any one or more of clauses (a) and
(b) above, the term Permitted Encumbrances shall not include any Lien securing
Indebtedness.
     “Permitted Investments” means each of the following:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), maturing within one hundred eighty
(180) days from the date of acquisition thereof;
     (b) Investments in commercial paper (i) issued by an entity (other than the
Borrower or an Affiliate of the Borrower) organized under the laws of any state
of the United States or the District of Columbia maturing within ninety
(90) days from the date of acquisition thereof and having, at such date of
acquisition, a rating obtainable from a nationally recognized rating
organization of at least A-1 or P-1 or the equivalent thereof, or (ii) issued by
a Lender maturing within two hundred seventy (270) days from the date of
acquisition thereof;
     (c) Investments in certificates of deposit, eurodollar deposits, banker’s
acceptances and time deposits maturing within one hundred eighty (180) days from
the date of acquisition thereof issued or guaranteed by or placed with, and
demand deposit and money market deposit accounts issued or offered by, (i) any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000 (or the equivalent amount in
another currency), or (ii) any Lender or Affiliate thereof;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into; and
     (e) Shares of investment companies that are registered under the Investment
Company Act of 1940, as amended, and invest solely in one or more of the types
of securities described in clauses (a) through (d) above;
     (f) Investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (e) above.

16



--------------------------------------------------------------------------------



 



     (g) obligations the return with respect to which is excluded from gross
income under Section 103 of the Code, with a maturity of not more than six
months or with the right of the holder to put such obligations for purchase at
par upon not more than seven (7) days’ notice and which are rated at least A-1
or P-1 or the equivalent thereof by at least one nationally recognized rating
organization.
     (h) (A) tax free money market funds that invest solely in the securities
described in clause (g) above or (B) money market preferred municipal bond funds
which have a term of not more than seven (7) days and which are rated at least
AAA or the equivalent thereof by S&P or at least AAA or the equivalent thereof
by Moody’s; and
     (i) any other securities reasonably acceptable to the Administrative Agent
which are rated at least A-1 or P-1 or the equivalent thereof by at least one
nationally recognized rating organization, or which are of an equivalent credit
quality in the reasonable judgment of the Administrative Agent;
provided that, notwithstanding the foregoing, except for amounts required to be
held in the Cash Collateral Account no such Investments shall be permitted
unless such Investments are pledged to the Collateral Agent as additional
collateral for the Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Prime Rate” means, for any day, the higher of (a) the variable annual rate
of interest then most recently announced by Bank of America at its head office
in Charlotte, North Carolina, as its “Prime Rate” and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% (0.50%) per annum. The
“Prime Rate” is a rate set by Bank of America based upon various factors
including Bank of America’s cost and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations thereof in accordance with
the terms hereof, the Prime Rate shall be determined without regard to clause
(b) of the first sentence of this definition, until the circumstances giving
rise to such inability no longer exist. Any change in the Prime Rate due to a
change in Bank of America’s Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in Bank of America’s Prime
Rate or the Federal Funds Effective Rate, respectively.
     “Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.
     “Purchase Date” has the meaning set forth in the Contribution Agreement.

17



--------------------------------------------------------------------------------



 



     “Purchaser” has the meaning set forth in the Contribution Agreement.
     “Receivables Advance Rate” means 85%. The foregoing advance rate may be
adjusted from time to time by the Administrative Agent in its commercially
reasonable judgment.
     “Refinancing” means, with respect to the ACG Senior Facility, the
repayment, termination, refinancing or replacement thereof, any amendment and
restatement that results in a material recomposition of the lender group, the
replacement of Bank of America, N.A. as the administrative agent thereunder
(other than as a result of its voluntary resignation), or any other change that
has substantially the same effect as any of the foregoing.
     “Register” has the meaning set forth in Section 9.05(c).
     “Regulation T” means Regulation T of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
     “Regulation U” means Regulation U of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
     “Regulation X” means Regulation X of the FRB as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” has the meaning set forth in Section 101(22) of CERCLA.
     “Required Lenders” means (a) at any time Bank of America’s Commitment
exceeds 50% of the Total Commitments, Bank of America and one other Lender who
is not a Delinquent Lender, unless all Lenders other than Bank of America are
Delinquent Lenders, then Bank of America, (b) at any time there are two or fewer
Lenders who are not Delinquent Lenders, all Lenders who are not Delinquent
Lenders; and (c) at any time there are three or more Lenders who are not
Delinquent Lenders, Lenders (other than Delinquent Lenders) the sum of whose
Commitments exceeds 50% of the Total Commitments at such time, or if the
Commitments have been terminated, Lenders whose percentage of the outstanding
Obligations (after settlement and repayment of all Swingline Loans by the
Lenders) exceeds 50% of all such Obligations.
     “Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s commercially reasonable judgment
as being appropriate to reflect the impediments to the Agents’ ability to
realize upon the Collateral. Reserves may include (but are not limited to)
(i) the Minimum Excess Availability Reserve, (ii) reserves based on outstanding
Taxes and other governmental charges, (iii) Servicing Fees, and (iv) other fees
and expenses payable by the Borrower under the Servicing Agreement.

18



--------------------------------------------------------------------------------



 



     “Restricted Payment” means, with respect to any Person, (a) any dividend or
other payment or distribution, direct or indirect, on account of any shares of
any class of Capital Stock of such Person, now or hereafter outstanding
(including, without limitation, any payment in connection with any dissolution,
merger, consolidation or disposition involving the Servicer), or to the holders,
in their capacity as such, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of such Person, now or hereafter
outstanding.
     “Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.01.
     “S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies Inc. and any successor thereto.
     “SEC” means the Securities and Exchange Commission.
     “Second Lien Indenture” means that certain Indenture, dated as of July 3,
2003, among the Parent, Holdings and The Bank of New York, as trustee.
     “Secured Parties” shall mean (a) the Lenders, (b) the Agents and their
Affiliates, (c) the beneficiaries of each indemnification obligation undertaken
by the Borrower under any Loan Document, (d) Bank of America, N.A. and any of
its Affiliates with respect to any transaction entered into with the Borrower
which arises out of any cash management, depository, investment, letter of
credit, Hedging Agreement, or other banking or financial services provided by
any such Person, (e) any other Person to whom Obligations under the Credit
Agreement and other Loan Documents are owing, and (g) the successors and assigns
of each of the foregoing.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.
     “Security Agreement” means the Security Agreement dated as the date hereof
between the Borrower and the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.
     “Security Documents” means the Security Agreement and each other security
agreement or other instrument or document executed and delivered by the Borrower
to secure any of the Obligations.
     “Seller” means ACG in its capacity as Seller under the Contribution
Agreement.

19



--------------------------------------------------------------------------------



 



     “Senior Amendment” means an amendment to the ACG Senior Facility.
     “Servicer” means ACG in its capacity as Servicer under the Servicing
Agreement and any replacement Servicer approved by the Administrative Agent
pursuant to the terms of the Servicing Agreement.
     “Servicer Default” has the meaning set forth in the Servicing Agreement.
     “Servicing Agreement” means that certain Servicing Agreement dated as of
September 26, 2006 by and among ACG, as the Servicer, the Borrower, as the
Purchaser, the Administrative Agent, and the Collateral Agent, as in effect as
of the date hereof and as amended from time to time in accordance with the terms
of this Agreement.
     “Servicing Fee” has the meaning set forth in the Servicing Agreement.
     “Settlement Date” has the meaning set forth in Section 2.08(b) hereof.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is sponsored by the Borrower and (a) is
maintained for employees of the Borrower or any ERISA Affiliate and no Person
other than the Borrower or the ERISA Affiliate or (b) was so maintained and in
respect of which the Borrower or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) at fair valuations, all of the properties and assets of such
Person are greater than the sum of the debts, including contingent liabilities,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
Guarantees and contingent obligations at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall

20



--------------------------------------------------------------------------------



 



include those imposed pursuant to such Regulation D. LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, directly or
indirectly as of such date, owned, controlled, or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly through one or more
intermediaries, by the parent or one or more subsidiaries of the parent.
     “Swingline Lender” means Bank of America, in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” shall mean a Loan made by the Swingline Lender to the
Borrower pursuant to Section 2.06 hereof.
     “Synthetic Lease” means any lease or other agreement for the use or
possession of property creating obligations which do not appear as Indebtedness
on the balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
     “Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans is accelerated and the
Commitments are terminated, (iii) the date of the occurrence of any Event of
Default pursuant to Section 7.01(f) or 7.01(g), or (iv) the date of the
occurrence of any Event of Default pursuant to Section 7.01(n).
     “Total Commitments” means, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Total Commitments aggregate $35,000,000.
     “Transferred Receivable Representations and Warranties” has the meaning set
forth in the Contribution Agreement.
     “Type”, when used in reference to any Revolving Loan or Borrowing, refers
to whether the rate of interest on such Revolving Loan, or on the Revolving
Loans comprising such Borrowing, is determined by reference to the Adjusted LIBO
Rate or the Prime Rate.

21



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
     “Unused Commitment” means, on any day, (a) the then Total Commitments minus
(b) the Credit Extensions.
     “Unused Fee” has the meaning set forth in Section 2.13(a).
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect on
the Closing Date, provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to reflect
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
provision shall have been amended in accordance herewith. All terms used in
Article 9 of the UCC, and used but not specifically defined herein, are used
herein as defined in such Article 9.
Section 1.03 Computation of Time Periods.
     Unless otherwise stated in this Servicing Agreement, in the computation of
a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”
Section 1.04 Interpretation.
     In this Agreement, unless a contrary intention appears:
     (a) the singular number includes the plural number and vice versa;

22



--------------------------------------------------------------------------------



 



     (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted under the
terms of this Agreement or under the terms of any of the other Loan Documents;
     (c) reference to any gender includes the other gender;
     (d) the word “or” has the inclusive meaning represented by the phrase
“and/or”;
     (e) the words “hereof,” “herein,” “hereby,” and “hereunder,” and any other
similar words, refer to this Agreement as a whole and not to any particular
provision hereof;
     (f) reference to day or days without further qualification means calendar
days;
(g) in the case where the date on which any action required to be taken,
document required to be delivered or payment required to be made is not a
Business Day, such action, delivery or payment need not be made on such date,
but may be made on the next succeeding Business Day;
(h) reference to any article, section, subsection, clause, exhibit and schedule
references are to this Agreement
     (i) reference to any agreement (including any Loan Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Loan Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor; and
     (j) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

23



--------------------------------------------------------------------------------



 



ARTICLE II
Amount and Terms of Credit
Section 2.01 Commitments of the Lenders.
     (a) Each Lender severally and not jointly with any other Lender, agrees,
upon the terms and subject to the conditions herein set forth, to extend credit
to the Borrower on a revolving basis, in the form of Revolving Loans, in an
amount not to exceed the lesser of such Lender’s Commitment or such Lender’s
Commitment Percentage of the Borrowing Base, subject to the following
limitations:
     (i) The aggregate outstanding amount of the Revolving Loans shall not at
any time exceed the lesser of (A) the Borrowing Base or (B) the Total
Commitments.
     (ii) Subject to all of the other provisions of this Agreement, Revolving
Loans that are repaid may be reborrowed prior to the Termination Date and no new
Credit Extension shall be made to the Borrower after the Termination Date.
     (b) Each Borrowing of Revolving Loans (other than Swingline Loans) shall be
made by the Lenders pro rata in accordance with their respective Commitments.
The failure of any Lender to make any Revolving Loan shall neither relieve any
other Lender of its obligation to fund its Revolving Loan in accordance with the
provisions of this Agreement nor increase the obligation of any other Lender.
Section 2.02 [Intentionally Omitted]
Section 2.03 [Intentionally Omitted].
Section 2.04 Making of Revolving Loans.
     (a) Revolving Loans (other than Swingline Loans) by the Lenders shall be
either Prime Rate Loans or LIBO Loans as the Borrower may request subject to and
in accordance with this Section 2.04, provided that all Swingline Loans shall be
only Prime Rate Loans. All Revolving Loans made pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, be Revolving Loans of the
same Type. Each Lender may fulfill its Commitment with respect to any Revolving
Loan by causing any Lending Office of such Lender to make such Revolving Loan;
but any such use of a Lending Office shall not affect the obligation of the
Borrower to repay such Revolving Loan in accordance with the terms of the
applicable Note. Subject to the other provisions of this Section 2.04 and the
provisions of Section 2.18, Borrowings of Revolving Loans of more than one Type
may be incurred at the same time, but no more than three (3) Borrowings of LIBO
Loans may be outstanding at any time.
     (b) The Borrower shall give the Administrative Agent three Business Days’
prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
LIBO Loans and same day telephonic notice (thereafter confirmed in writing) of
each Borrowing of Prime Rate Loans.

24



--------------------------------------------------------------------------------



 



For LIBO Loans, such notice shall be in substantially the form attached hereto
as Exhibit I, and for Prime Rate Loans such notice shall be included in a
Borrowing Base Certificate. Any such notice, to be effective, must be received
by the Administrative Agent not later than 1:00 p.m., Charlotte, North Carolina
time, on the applicable date. Such notice shall be irrevocable and shall specify
the amount of the proposed Borrowing (which with respect to LIBO Loans shall be
not less than $1,000,000 and integral multiples of $500,000 ) and the date
thereof (which shall be a Business Day) and shall contain disbursement
instructions. Such notice shall specify whether the Borrowing then being
requested is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, such
notice shall be deemed a request for an Interest Period of one month. If no
election is made as to the Type of Revolving Loan, such notice shall be deemed a
request for Borrowing of Prime Rate Loans. The Administrative Agent shall
promptly notify each Lender of its proportionate share of such Borrowing, the
date of such Borrowing, the Type of Borrowing being requested and the Interest
Period or Interest Periods applicable thereto, as appropriate. On the borrowing
date specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 40 Broad Street, 10th
Floor, Boston, Massachusetts 02109 no later than 2:00 p.m., Charlotte, North
Carolina time, in immediately available funds. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with this
Section 2.04 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Prime Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing. Upon receipt of the funds
made available by the Lenders to fund any Borrowing hereunder, the
Administrative Agent shall disburse such funds into the Disbursement Account or
otherwise in the manner specified in the notice of borrowing delivered by the
Borrower and shall use reasonable efforts to make the funds so received from the
Lenders available to the Borrower no later than 4:00 p.m., Charlotte, North
Carolina time.
     (c) The Administrative Agent, without the request of the Borrower, may
advance any interest, fee, service charge, or other payment to which any Agent
or their Affiliates or any Lender is entitled from the Borrower pursuant hereto
or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby. The Administrative Agent
shall advise the Borrower of any such advance or charge promptly after the
making thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrower’s
obligations under Section 2.19(a). Any amount which is added to the principal
balance of the Loan Account as provided in

25



--------------------------------------------------------------------------------



 



this Section 2.04(c) shall bear interest at the interest rate then and
thereafter applicable to Prime Rate Loans.
Section 2.05 Overadvances.
     Subject to Section 2.07, the Agents and the Lenders have no obligation to
make any Loan if an Overadvance would result.
Section 2.06 Swingline Loans.
     (a) The Swingline Lender is authorized by the Lenders, but is not
obligated, to make Swingline Loans at any time (subject to Section 2.06(b)) up
to the amount of $3,000,000 upon a notice of Borrowing from Borrower received by
the Administrative Agent and the Swingline Lender (which notice, at the
Swingline Lender’s discretion, may be submitted prior to 1:00 p.m., Charlotte,
North Carolina time, on the Business Day on which such Swingline Loan is
requested). Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Lenders under Section 2.08.
     (b) Swingline Loans may be made only in the following circumstances: for
administrative convenience, the Swingline Lender may, but is not obligated to,
make Swingline Loans in reliance upon the Borrower’s actual or deemed
representations under Section 4.02, that the applicable conditions for borrowing
are satisfied. If the conditions for borrowing under Section 4.02 cannot be
fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans until such
conditions can be satisfied or are waived in accordance with Section 9.02
hereof. Unless the Required Lenders so direct the Swingline Lender, the
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
notwithstanding that the conditions for borrowing under Section 4.02 cannot be
fulfilled. No Swingline Loans shall be made pursuant to this Section 2.06(b) if
the limitation set forth in Section 2.01(a)(i) would be exceeded as a result
thereof.
Section 2.07 Authorization to Debit; Overadvance.
     The Administrative Agent may debit the Disbursement Account, the
Concentration Account or any other account subject to the Administrative Agent’s
or the Collateral Agent’s control (as defined in the UCC) and/or make Loans to
the Borrower (whether or not in excess of the lesser of the Total Commitments
and the Borrowing Base) and apply such amounts to the payment of interest, fees,
expenses and other Obligations and the Borrower hereby authorizes the
Administrative Agent to do so without the consent of the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, in
connection with the debit contemplated by this Section 2.07, the Administrative
Agent may make or permit to remain outstanding Overadvances which shall (i) be
part of the Obligations evidenced by the Note, (ii) bear interest as provided
herein, (iii) be payable upon demand by the Administrative Agent and (iv) be
secured by the Collateral and be entitled to all rights and security as provided
under the Loan Documents.
Section 2.08 Settlements Amongst Lenders.

26



--------------------------------------------------------------------------------



 



     (a) The Swingline Lender may (but shall not be obligated to), at any time,
on behalf of the Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with Section 2.06, which request may be made
regardless of whether the conditions set forth in Article IV have been
satisfied. Upon such request, each Lender shall make available to the
Administrative Agent the proceeds of such Revolving Loan for the account of the
Swingline Lender. If the Swingline Lender requires a Revolving Loan to be made
by the Lenders and the request therefore is received prior to 2:00 p.m.,
Charlotte, North Carolina time, on a Business Day, such transfers shall be made
in immediately available funds no later than 4:00 p.m., Charlotte, North
Carolina time, that day; and, if the request therefore is received after 2:00
p.m., Charlotte, North Carolina time, then no later than 4:00 p.m., Charlotte,
North Carolina time, on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent or the Swingline Lender. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     (b) The amount of each Lender’s Commitment Percentage of outstanding
Revolving Loans (excluding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (excluding Swingline Loans) and
repayments of Revolving Loans (excluding Swingline Loans) received by the
Administrative Agent as of 3:00 p.m., Charlotte, North Carolina time, on the
first Business Day following the end of the period specified by the
Administrative Agent (such date, the “Settlement Date”).
     (c) The Administrative Agent shall deliver to each of the Lenders promptly
after the Settlement Date a summary statement of the amount of outstanding
Revolving Loans (excluding Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement, each
Lender shall transfer to the Administrative Agent (as provided below), or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender with respect to Revolving Loans
(excluding Swingline Loans) shall be equal to such Lender’s applicable
Commitment Percentage of Revolving Loans (excluding Swingline Loans) outstanding
as of such Settlement Date. If the summary statement requires transfers to be
made to the Administrative Agent by the Lenders and is received prior to 12:00
Noon, Charlotte, North Carolina time, on a Business Day, such transfers shall be
made in immediately available funds no later than 3:00 p.m., Charlotte, North
Carolina time, that day; and, if received after 12:00 Noon, Charlotte, North
Carolina time, then no later than 3:00 p.m., Charlotte, North Carolina time, on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on

27



--------------------------------------------------------------------------------



 



demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
Section 2.09 Notes.
     (a) The Revolving Loans made by each Lender shall be evidenced by a
revolving note duly executed on behalf of the Borrower, dated the Closing Date,
in substantially the form attached hereto as Exhibit B, payable to the order of
each such Lender.
     (b) The Swingline Loans made by the Swingline Lender shall be evidenced by
a swingline note duly executed on behalf of the Borrower, dated the Closing
Date, in substantially the form attached hereto as Exhibit C payable to the
order of the Swingline Lender.
     (c) Each Note shall bear interest from the date thereof on the outstanding
principal balance thereof as set forth in this Article II. Each Lender is hereby
authorized by the Borrower to endorse on a schedule attached to each Note
delivered to such Lender (or on a continuation of such schedule attached to such
Note and made a part thereof), or otherwise to record in such Lender’s internal
records, an appropriate notation evidencing the date and amount of each Loan
from such Lender, each payment and prepayment of principal of any such Loan,
each payment of interest on any such Loan and the other information provided for
on such schedule; provided, however, that the failure of any Lender to make such
a notation or any error therein shall not affect the obligation of the Borrower
to repay the Loans made by such Lender in accordance with the terms of this
Agreement and the applicable Notes.
     (d) Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrower will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.
Section 2.10 Interest on Loans.
     (a) Revolving Loans.
     (i) Subject to Section 2.11, each Prime Rate Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
365/366 days, as applicable) at a rate per annum that shall be equal to the then
Prime Rate, plus the Applicable Margin for Prime Rate Loans.
     (ii) Subject to Section 2.11, each LIBO Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO
Loans.

28



--------------------------------------------------------------------------------



 



     (iii) Accrued interest on all Revolving Loans shall be payable in arrears
on each Interest Payment Date applicable thereto, at maturity (whether by
acceleration or otherwise), after such maturity on demand and (with respect to
LIBO Loans) upon any repayment or prepayment thereof (on the amount prepaid).
Section 2.11 Default Interest.
     (a) Effective upon the occurrence of an Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the
Administrative Agent or upon the direction of the Required Lenders, interest
shall accrue on all outstanding Obligations (including Swingline Loans) (after
as well as before judgment, as and to the extent permitted by law) at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days) equal to the rate (including the Applicable Margin for Revolving
Loans) in effect from time to time plus 2.00% per annum, and such interest shall
be payable on demand.
Section 2.12 Certain Fees.
     (a) Closing Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders, a closing fee equal to 0.50% of the Total
Commitments, which fee shall be due and payable on the Closing Date.
     (b) Administrative Agency Fee. The Borrower shall pay to the Administrative
Agent, for its own account, an annual administrative fee in an amount equal to
$50,000, due and payable in advance initially on the Closing Date and thereafter
on each anniversary of the Closing Date until the Termination Date has occurred
and all Obligations have been repaid in full.
     (c) Collateral Monitoring Fee. The Borrower shall pay to the Collateral
Agent, for its own account, a collateral monitoring fee in an amount equal to
$25,000, due and payable in advance initially on the date of the initial Credit
Extension hereunder and thereafter on each anniversary of such date until the
Termination Date has occurred and all Obligations have been repaid in full.
Section 2.13 Unused Fee.
     The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, an unused fee (the “Unused Fee”) equal to 0.50% per annum (on the basis
of actual days elapsed in a year of 360 days) of the average daily amount of the
Unused Commitment for each day commencing on and including the Closing Date and
ending on but excluding the Termination Date. The Unused Fee so accrued in any
calendar month shall be payable in arrears on the first Business Day of the
immediately succeeding calendar month, except that all Unused Fees so accrued as
of the Termination Date shall be payable on the Termination Date.

29



--------------------------------------------------------------------------------



 



Section 2.14 Reserved.
Section 2.15 Nature of Fees.
     All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the respective accounts of the Administrative Agent
and the Lenders, as provided herein. All fees shall be fully earned on the date
when due and shall not be refundable under any circumstances.
Section 2.16 Termination or Reduction of Commitments.
     Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce (but in no event may
the Commitments be reduced to below $20,000,000 without being in whole
permanently terminated), the Commitments. Each such partial reduction shall be
in the principal amount of $1,000,000 or any integral multiple of $500,000 in
excess thereof. Each such reduction or termination shall (i) be applied ratably
to the Commitments of each Lender and (ii) be irrevocable when given. At the
effective time of each such reduction or termination, the Borrower shall pay to
the Administrative Agent for application as provided herein (i) the Unused Fee
accrued on the amount of the Commitments so terminated or reduced through the
date thereof; and (ii) any amount by which the sum of the Revolving Loans on
such date exceed the amount to which the Commitments are to be reduced effective
on such date, in each case pro rata based on the amount prepaid.
Section 2.17 Alternate Rate of Interest.
     If prior to the commencement of any Interest Period for a LIBO Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that, as a
result of a Change in Law after the Closing Date, the making or maintaining of
their Loans included in such Borrowing for such Interest Period has become
unlawful or impracticable;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing
of Prime Rate Loans.

30



--------------------------------------------------------------------------------



 



Section 2.18 Conversion and Continuation of Revolving Loans.
     The Borrower shall have the right at any time, on three Business Days’
prior irrevocable notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than
11:00 a.m., Charlotte, North Carolina time, on the third Business Day preceding
the date of any conversion), (x) to convert any outstanding Borrowings of
Revolving Loans (but in no event Swingline Loans) of one Type (or a portion
thereof) to a Borrowing of Revolving Loans of the other Type or (y) to continue
an outstanding Borrowing of LIBO Loans for an additional Interest Period,
subject to the following:
     (a) no Borrowing of Revolving Loans may be converted into, or continued as,
LIBO Loans at any time when an Event of Default has occurred and is continuing;
     (b) if less than a full Borrowing of Revolving Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Loans comprising such Borrowing held by such Lenders immediately prior to such
conversion;
     (c) the aggregate principal amount of Revolving Loans being converted into
or continued as LIBO Loans shall be in an integral multiple of $100,000 and at
least $500,000;
     (d) each Lender shall effect each conversion by applying the proceeds of
its new LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving Loan
being so converted;
     (e) the Interest Period with respect to a Borrowing of LIBO Loans effected
by a conversion or in respect to the Borrowing of LIBO Loans being continued as
LIBO Loans shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continuing Borrowing, as the case may
be;
     (f) a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto;
     (g) each request for a conversion or continuation of a Borrowing of LIBO
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and
     (h) no more than three (3) Borrowings of LIBO Loans may be outstanding at
any time.
If the Borrower does not give notice to convert any Borrowing of LIBO Loans, or
does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided above, such Borrowing shall
automatically be converted to a Borrowing of Prime Rate Loans at the expiration
of the then-current Interest Period. The Administrative Agent

31



--------------------------------------------------------------------------------



 



shall, after it receives notice from the Borrower, promptly give each Lender
notice of any conversion, in whole or part, of any Revolving Loan made by such
Lender.
Section 2.19 Mandatory Prepayment; Cash Collateral.
     The outstanding Obligations shall be subject to mandatory prepayment as
follows:
     (a) If at any time any Overadvance exists, as evidenced by a Borrowing Base
Certificate or as otherwise determined by the Administrative Agent in its
commercially reasonable judgment, then within one Business Day the Borrower will
either (A) prepay the Revolving Loans in an amount necessary to eliminate such
excess by reducing the Credit Extensions or (B) obtain a contribution of
additional Eligible Receivables from the Parent in an amount necessary to
eliminate such excess by increasing the Borrowing Base.
     (b) The Revolving Loans shall be repaid in accordance with the provisions
of Section 2.23 hereof.
     (c) Subject to the provisions of Section 2.19(a) and (b), outstanding Prime
Rate Loans shall be prepaid before outstanding LIBO Loans are prepaid. No
prepayment of LIBO Loans shall be permitted pursuant to this Section 2.19 other
than on the last day of an Interest Period applicable thereto, unless the
Borrower simultaneously reimburses the Lenders for all Breakage Costs associated
therewith. Except as provided in Section 2.16, no prepayment of the Revolving
Loans shall permanently reduce the Commitments.
     (d) All amounts required to be applied to all Revolving Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Lender’s Commitment Percentage.
     (e) Upon the Termination Date, the Commitments and the credit facility
provided hereunder shall be terminated in full and the Borrower shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations.
Section 2.20 Optional Prepayment of Loans; Reimbursement of Lenders.
     (a) The Borrower shall have the right at any time and from time to time to
prepay outstanding Revolving Loans in whole or in part, (x) with respect to LIBO
Loans, upon at least two (2) Business Days’ prior written, telex or facsimile
notice to the Administrative Agent prior to 11:00 a.m., Charlotte, North
Carolina time, and (y) with respect to Prime Rate Loans, on any Business Day if
written, telex or facsimile notice is received by the Administrative Agent prior
to 1:00 p.m., Charlotte, North Carolina time, subject to the following
limitations:
     (i) Subject to Section 2.23, all prepayments shall be paid to the
Administrative Agent for application, first, to the prepayment of outstanding
Swingline Loans and second, to the prepayment of other outstanding Revolving
Loans ratably in accordance with each Lender’s Commitment Percentage.

32



--------------------------------------------------------------------------------



 



     (ii) Subject to the foregoing, outstanding Prime Rate Loans shall be
prepaid before outstanding LIBO Loans are prepaid. No prepayment of LIBO Loans
shall be permitted pursuant to this Section 2.20 other than on the last day of
an Interest Period applicable thereto, unless the Borrower simultaneously
reimburses the Lenders for all Breakage Costs associated therewith.
     (iii) Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Revolving Loans to be prepaid and, in the case
of LIBO Loans, the Borrowing or Borrowings pursuant to which such Revolving
Loans were made. Each notice of prepayment shall be irrevocable and shall commit
the Borrower to prepay such Revolving Loan by the amount and on the date stated
therein. The Administrative Agent shall, promptly after receiving notice from
the Borrower hereunder, notify each Lender of the principal amount and Type of
the Revolving Loans held by such Lender which are to be prepaid, the prepayment
date and the manner of application of the prepayment.
     (b) The Borrower shall reimburse each Lender on demand for any loss
(collectively, “Breakage Costs”) incurred or to be incurred by it in the
reemployment of the funds released (i) resulting from any prepayment (for any
reason whatsoever, including, without limitation, conversion to Prime Rate Loans
or acceleration by virtue of, and after, the occurrence and continuance of an
Event of Default) of any LIBO Loan required or permitted under this Agreement,
if such LIBO Loan is prepaid other than on the last day of the Interest Period
for such LIBO Loan or (ii) in the event that after the Borrower delivers a
notice of borrowing under Section 2.03 in respect of LIBO Loans, such LIBO Loans
are not made on the first day of the Interest Period specified in such notice of
borrowing for any reason other than a breach by such Lender of its obligations
hereunder or the delivery of any notice pursuant to Section 2.17. Any Lender
demanding reimbursement for such loss shall deliver to the Borrower from time to
time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined, which determination shall be final absent
manifest error.
     (c) In the event the Borrower fails to prepay any Revolving Loan on the
date specified in any prepayment notice delivered pursuant to Section 2.20(a),
the Borrower on demand by any Lender shall pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any loss incurred by such Lender as a result of such failure to prepay,
including, without limitation, any loss, cost or expenses incurred by reason of
the acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined which determination shall be final absent manifest error.
     (d) Whenever any partial prepayment of Revolving Loans is to be applied to
LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of their
Interest Payment Dates.

33



--------------------------------------------------------------------------------



 



Section 2.21 Maintenance of Loan Account; Statements of Account.
     (a) The Administrative Agent shall maintain an account on its books in the
name of the Borrower (the “Loan Account”) which will reflect (i) all Swingline
Loans, all Revolving Loans and other advances made by the Lenders to the
Borrower or for the Borrower’s account, (ii) all fees and interest that have
become payable as herein set forth, and (iii) any and all other Obligations that
have become payable.
     (b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or otherwise for the Borrower’s account,
including all amounts received in the Concentration Account, and the amounts so
credited shall be applied as set forth in Section 2.23. After the end of each
month, the Administrative Agent shall send to the Borrower a statement
accounting for the charges, loans, advances and other transactions occurring
among and between the Administrative Agent, the Lenders and the Borrower during
that month. The monthly statements shall, absent manifest error, be final,
conclusive and binding on the Borrower.
Section 2.22 Cash Receipts.
     (a) On or prior to the initial Purchase Date, the Borrower shall
(i) establish the Concentration Account, as set forth in the Control Agreement,
with Bank of America (the “Depository Bank”), (ii) enter into a deposit account
control agreement, substantially in the form of Exhibit F attached hereto (the
“Control Agreement”), with the Depository Bank and the Administrative Agent with
respect to the Concentration Account, and (iii) enter into a cash management and
intercreditor agreement, substantially in the form of Exhibit G attached hereto
(the “Intercreditor Agreement”), with the Collateral Agent, the Administrative
Agent, the administrative agent under the ACG Senior Facility, ACG and the
collateral agent under the Intercreditor Agreement, with respect to the
Concentration Account. The Concentration Account shall be under the “control”
(as defined in the UCC) of the Collateral Agent for the benefit of the Lenders
and the other parties as set forth in the Control Agreement. The Borrower
acknowledges and agrees that (i) neither the Borrower nor the Servicer has any
right of withdrawal from the Concentration Account, (ii) the funds on deposit in
the Concentration Account shall continue to be collateral security for all of
the Obligations and (iii) the funds on deposit in the Concentration Account
shall be applied as provided in Section 2.23. The Borrower has caused and shall
cause the Servicer to instruct all Obligors of Transferred Receivables to
deposit all Collections with respect to the Transferred Receivables to the
Concentration Account. The Borrower has not established and shall not establish
any additional accounts, other than the Concentration Account, the Disbursement
Account and the Cash Collateral Account, or change the location of the
Concentration Account without the prior written consent of the Administrative
Agent in each instance.
     (b) The Borrower shall deliver or shall cause to be delivered to the
Administrative Agent accurate reports of all amounts deposited in the
Concentration Account to ensure the proper transfer of funds as set forth in the
Servicing Agreement. If any cash or cash equivalents owned by the Borrower are
deposited to any account, or held or invested in any manner, other than in the
Concentration Account, the Administrative Agent shall require the Borrower to
have

34



--------------------------------------------------------------------------------



 



all funds therein transferred to the Concentration Account and all future
deposits made to the Concentration Account.
     (c) The Borrower may maintain one disbursement account (the “Disbursement
Account”) with Bank of America to be used by the Borrower for disbursements and
payments in the ordinary course of business and permitted by the terms of this
Agreement, so long as such Disbursement Account constitutes Collateral and is
subject to the Lien of the Collateral Agent for the benefit of itself and the
Secured Parties. The Borrower has no Disbursement Account as of the Closing Date
other than as set forth on Schedule 2.22(c).
     (d) For the avoidance of doubt, the Cash Collateral Account shall not be
involved with the foregoing process for handling cash receipts.
Section 2.23 Application of Payments.
     (a) So long as no Event of Default shall have occurred and be continuing,
all amounts received in the Concentration Account from any source, including the
Depository Bank, and all prepayments made by the Borrower, shall be applied in
the following order:
     (i) To reimburse ACG or the ACG Agent (as so directed in accordance with
the terms of the Intercreditor Agreement) for any ACG Remittances received in
the Concentration Account, and then
     (ii) On each Payment Date, to pay Servicing Fee then due and payable, and
then
     (iii) To pay fees and expense reimbursements then due and payable to the
Administrative Agent, the Collateral Agent and the Lenders, and then
     (iv) To pay interest due and payable on Credit Extensions, and then
     (v) At the option of the Administrative Agent, to repay outstanding
Swingline Loans, and then
     (vi) To repay other outstanding Revolving Loans that are Prime Rate Loans,
and then
     (vii) To repay outstanding Revolving Loans that are LIBO Loans and all
Breakage Costs due in respect of such repayment pursuant to Section 2.20(b), and
then
     (viii) To pay all other Obligations that are then outstanding and due and
payable, and then
     (ix) to the Disbursement Account, such other amounts available hereunder.

35



--------------------------------------------------------------------------------



 



(b) (i) To the extent, on the Business Day preceding any Payment Date (after
taking into account any disbursement of funds pursuant to Section 2.23 on such
Business Day), there are not sufficient funds in the Concentration Account to
pay any Servicing Fee then due and payable, the Borrower shall deposit funds
held in the Disbursement Account into the Concentration Account no later than
4:00 p.m. on the Business Day preceding such Payment Date in an amount
sufficient to pay Servicing Fee on such Payment Date.
     (ii) No later than the second (2nd) Business Day following notification by
the Servicer, pursuant to Section 2.2(e) of the Servicing Agreement, that any
amounts received in the Concentration Account did not relate to the Transferred
Receivables, the Borrower, from the Disbursement Account, shall distribute (or
shall cause the Collateral Agent to distribute) to the Servicer any such amounts
that were deposited into the Concentration Account that did not relate to the
Transferred Receivables. To the extent sufficient funds are not available in the
Disbursement Account, the Borrower shall request a Borrowing in an amount
sufficient to pay its obligations pursuant to this Section 2.23(b)(ii).
     (c) Any other amounts received by the Administrative Agent, the Collateral
Agent, or any Lender as contemplated by Section 2.16, Section 2.19,
Section 2.20, or Section 2.22 shall also be applied in the order set forth above
in this Section 2.23.
     (d) After the occurrence and during the continuance of any Event of
Default, the Administrative Agent may, and upon the direction of the Required
Lenders shall, apply all payments in respect of any Obligations and all proceeds
of the Collateral, subject to the provisions of this Agreement, in the following
order:
     (i) To reimburse ACG or the ACG Agent (as directed in accordance with the
terms of the Intercreditor Agreement) for any ACG Remittances received in the
Concentration Account, and then
     (ii) (A) On each Payment Date, if the Servicer is ACG and a Servicer
Default has not occurred, to ACG, the Servicing Fee then due and payable or
(B) if the Servicer is not ACG, the Servicing Fee then due and payable, and then
     (iii) To pay fees and expense reimbursements then due and payable to the
Agents until paid in full, and then
     (iv) To pay fees and expense reimbursements then due and payable to the
Lenders until paid in full, and then
     (v) To pay interest accrued in respect of the Swingline Loans until paid in
full, and then
     (vi) Ratably to pay interest accrued in respect of the Revolving Loans
until paid in full, and then

36



--------------------------------------------------------------------------------



 



     (vii) Ratably to pay principal due in respect of the Swingline Loans until
paid in full, and then
     (viii) Ratably to pay principal due in respect of the Revolving Loans until
paid in full, and then
     (ix) Ratably to pay any other Obligations then owing to the Swingline
Lender, and then
     (x) Ratably to pay any other Obligations then owing to the Lenders, and
then
     (xi) On each Payment Date, if the Servicer is ACG and a Servicer Default
has occurred and is continuing, to ACG, the Servicing Fee then due and payable,
and then
     (xii) To the ratable payment of all other Obligations then due and payable,
and then
     (xiii) To the Borrower or such other Person entitled thereto under
Applicable Law.
     For purposes of the foregoing (other than Section 2.23(d)(xi), “paid in
full” means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any insolvency or other similar proceedings under the Bankruptcy
Code or otherwise), default interest, interest on interest, and expense
reimbursements, except to the extent that default or overdue interest (but not
any other interest) and loan fees, each arising from or related to a default,
are disallowed in any insolvency or other similar proceedings under the
Bankruptcy Code or otherwise; provided, however, that for the purposes of
Section 2.23(d)(xi), “paid in full” means payment of all amounts owing under the
Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any insolvency or other similar
proceedings under the Bankruptcy Code or otherwise.
     (e) In the event of a direct conflict between the priority provisions of
this Section 2.23 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.23 shall control and govern.
     (f) All credits against the Obligations shall be conditioned upon final
payment to the Administrative Agent of the items giving rise to such credits and
shall be subject to one Business Day’s clearance and collection. If any item
deposited to the Concentration Account and credited

37



--------------------------------------------------------------------------------



 



to the Loan Account is dishonored or returned unpaid for any reason, whether or
not such return is rightful or timely, the Administrative Agent shall have the
right to reverse such credit and charge the amount of such item to the Loan
Account and the Borrower shall indemnify the Administrative Agent, the
Collateral Agent and the Lenders against all claims and losses resulting from
such dishonor or return.
Section 2.24 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any holding company of any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition (not including, for the avoidance of doubt, any condition with respect
to Taxes, which shall only give rise to additional payments to the extent
provided by Section 2.27) affecting this Agreement or LIBO Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and setting forth in
reasonable detail the manner in which such amount or amounts were determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

38



--------------------------------------------------------------------------------



 



Section 2.25 Change in Legality.
     (a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (y) at any time any Lender reasonably
determines that the making or continuance of any of its LIBO Loans has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market or the position of such Lender in
the London interbank market, then, by written notice to the Borrower, such
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Borrower for a LIBO Borrowing
shall, as to such Lender only, be deemed a request for a Prime Rate Loan unless
such declaration shall be subsequently withdrawn; and (ii) require that all
outstanding LIBO Loans made by it be converted to Prime Rate Loans, in which
event all such LIBO Loans shall be automatically converted to Prime Rate Loans
as of the effective date of such notice as provided in paragraph (b) below. In
the event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the LIBO Loans that would have been made by such
Lender or the converted LIBO Loans of such Lender shall instead be applied to
repay the Prime Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.
     (b) For purposes of this Section 2.25, a notice to the Borrower by any
Lender pursuant to paragraph (a) above shall be effective, if any LIBO Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the
Borrower.
Section 2.26 Payments; Sharing of Setoff.
     (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or of amounts payable under Section 2.20(b), Section 2.24, Section 2.27, or
otherwise) prior to 11:00 a.m., Charlotte, North Carolina time, on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. Except as otherwise
provided herein, if any day on which payment is due is not a Business Day, then
the payment shall be due on the next day following which is a Business Day and
such extension of time shall be included in computing interest and fees in
connection with such payment. All such payments shall be made to the
Administrative Agent at its offices at 40 Broad Street, 10th Floor, Boston,
Massachusetts 02109 (or as the Administrative Agent may otherwise direct in
writing), except payments to be made directly to the Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.20(b),
Section 2.24, Section 2.27, and Section 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business

39



--------------------------------------------------------------------------------



 



Day, except with respect to LIBO Borrowings, the date for payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment. All
payments under each Loan Document shall be made in dollars.
     (b) All funds received by and available to the Administrative Agent to pay
principal, interest and fees then due hereunder, shall be applied in accordance
with the provisions of Section 2.23(d) hereof ratably among the parties entitled
thereto in accordance with the amounts of principal, interest, and fees then due
to such respective parties.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in Swingline Loans resulting in such Lender’s
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in Swingline Loans, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

40



--------------------------------------------------------------------------------



 



Section 2.27 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.27) paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (except to the extent such penalties, interest
and expenses directly resulted from the gross negligence or willful misconduct
of such Person), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability (including a
schedule setting forth in reasonable detail the amount of Indemnified Taxes or
Other Taxes) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the

41



--------------------------------------------------------------------------------



 



Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent (including Internal Revenue Service Form W-9) as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter when any previously delivered documentation becomes obsolete or
invalid or upon the request of the Borrower or the Administrative Agent, but, in
either case, only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.27, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority but excluding any such penalties, interest or other charges to the
extent resulting from the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as applicable) to

42



--------------------------------------------------------------------------------



 



the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
such Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
Section 2.28 Security Interests in Collateral.
     To secure its Obligations, the Borrower shall, and hereby does, grant to
the Collateral Agent, for its benefit and the benefit of the Secured Parties, a
first-priority security interest in all of the Collateral pursuant hereto and to
the Security Documents.
Section 2.29 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.24, if, pursuant to
Section 2.25, the Borrower is unable to obtain additional LIBO Loans from a
Lender or is required to convert outstanding LIBO Loans from that Lender to
Prime Rate Loans or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.27, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.24 or 2.27 or would enable such Lender to make or maintain LIBO Loans,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrower shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Closing Date and (ii) the relevant Change
in Law occurs on a date prior to the date such Lender becomes a party hereto.
     (b) If any Lender requests compensation under Section 2.24, if, pursuant to
Section 2.25, the Borrower is unable to obtain additional LIBO Loans from a
Lender or is required to convert outstanding LIBO Loans from that Lender to
Prime Rate Loans or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.27, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may replace such Lender in accordance with
Section 9.18.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Agents and the Lenders that:

43



--------------------------------------------------------------------------------



 



Section 3.01 Existence, Qualification and Power; Compliance with Laws.
     The Borrower (i) is duly organized and is validly existing as a limited
liability company under the laws of the State of Delaware, (ii) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (A) own or lease its assets and carry
on its business and (B) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and (iii) is duly qualified and is
licensed and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.
Section 3.02 Authorization; No Contravention.
     The execution, delivery and performance by the Borrower of each Loan
Document to which it is party, have been duly authorized by all necessary
limited liability company action, and do not and shall not (i) contravene the
terms of any of the Borrower’s Organizational Documents; (ii) conflict with or
result in any breach or contravention of (A) any Contractual Obligation to which
the Borrower is a party or affecting the Borrower or the Property of the
Borrower or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (iii) violate any Applicable Law (including, without limitation,
Regulation U or Regulation X).
Section 3.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of any Loan Document, except for
(i) consents, authorizations, notices and filings, all of which have been
obtained or made and (ii) filings to perfect the Liens created by the Loan
Documents.
Section 3.04 Binding Effect.
     Each Loan Document to which the Borrower is a party has been duly executed
and delivered by the Borrower. Each Loan Document to which the Borrower is a
party constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as
enforceability may be limited by the Bankruptcy Code and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
Section 3.05 Financial Condition.
     The Lenders have previously received the Consolidated balance sheet, and
statements of income, stockholders’ equity, and cash flows for Holdings and its
Subsidiaries as of and for Fiscal Year ending March 31, 2006 and as of and for
the Fiscal Quarter ending June 30, 2006 certified by Holdings’ Chief Financial
Officer. Such financial statements present fairly, in all material respects the
consolidated financial position, results of the operations and cash flows for
Holdings and its Subsidiaries as of such dates and for such periods in
accordance with GAAP,

44



--------------------------------------------------------------------------------



 



subject in the case of the financial statements as of and for the Fiscal Quarter
ending June 30, 2006, to year end audit adjustments and the absence of
footnotes. Since March 31, 2006 there have been no changes in the assets,
business, financial condition, income or prospects of Holdings, ACG or the
Borrower, which could reasonably be expected to have had a Material Adverse
Effect.
Section 3.06 Properties.
     (a) The Borrower has good title to, or valid leasehold interests in, all
its personal property. The Borrower owns no real property.
     (b) The Borrower does not use, any trademarks, trade names, copyrights,
patents or other intellectual property in its business.
     (c) All of the Borrower’s books and records are maintained at the offices
of the Servicer located at 100 Winners Circle Brentwood, Tennessee 37027.
Section 3.07 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its properties or
revenues that (a) purport to affect or pertain to any of the Loan Documents, or
any of the transactions contemplated thereby or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
Section 3.08 Investment Company Status.
     The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 3.09 Compliance with Laws.
     The Borrower is in compliance in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its Properties, except in such instances in which
(a) such requirement of Applicable Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
Section 3.10 Taxes.
     The Borrower has timely filed or caused to be filed all federal and state
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) where the validity
or amount thereof is being contested or is otherwise

45



--------------------------------------------------------------------------------



 



the subject of negotiations with respect to liability or payment in good faith
by appropriate proceedings and such contest or other action effectively suspends
collections and enforcement of any Lien (except that a Lien with respect to
Taxes in an amount no greater than $10,000 for which a Reserve has been
established may exist without having been suspended as to collection or
enforcement), or (b) Taxes which are due but not yet delinquent. The Borrower
does not intend to treat any of the transactions contemplated by the Loan
Documents as being a “reportable transaction” within the meaning of 26 CFR
1.6011-4.
Section 3.11 ERISA.
     No ERISA Event has occurred. There are no Plans.
Section 3.12 Disclosure.
     The Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information (a) prepared by or at the request of
the Borrower or (b) to the Borrower’s knowledge, otherwise furnished by or on
behalf of the Borrower to the Lenders in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document pursuant to a provision of any Loan Document or
pursuant to a specific request from the Administrative Agent or any Lender in
accordance with the Loan Documents (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that (i) with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
(ii) with respect to reports, financial statements, certificates and other
information that were not prepared at the request of the Borrower, the Borrower
represents only that it is not aware that such materials contain any material
misstatements of fact or material omissions.
Section 3.13 Capitalization; Joint Ventures, Subsidiaries.
     Schedule 3.13 sets forth the capitalization of the Borrower as of the
Closing Date. There is no other Capital Stock of any class outstanding as of the
Closing Date. The Borrower is not party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities. The Borrower has no Subsidiaries.
Section 3.14 Insurance.
     Schedule 3.14 sets forth, as of the Closing Date, a description of all
insurance maintained by or on behalf of the Borrower. Each of such policies is
in full force and effect and all premiums in respect of such insurance that are
due and payable have been paid.

46



--------------------------------------------------------------------------------



 



Section 3.15 Labor Matters.
     The Borrower has no employees.
Section 3.16 Security Documents.
     The Security Documents create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable and fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Borrower in the Collateral, in each case prior and superior in
right to any other Person (other than Permitted Encumbrances having priority
under Applicable Law).
Section 3.17 Federal Reserve Regulations.
     (a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose or (ii) for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the FRB, including
Regulation T, U, or X.
Section 3.18 Solvency.
     The Borrower is Solvent. The Borrower shall not take any actions which
would result in the Borrower failing to maintain adequate capital for its normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.
Section 3.19 Chief Executive Office; Books & Records; Legal Name; State of
Formation.
     As of the Closing Date, the Borrower’s chief executive office and principal
place of business are located at 100 Winners Circle Brentwood, Tennessee 37027.
As of the Closing Date, the Borrower’s exact legal name and its state of
organization are as shown on Schedule 3.19 hereto.
ARTICLE IV
Conditions
Section 4.01 Closing Date.
     The obligation of the Lenders and the Agents to enter into the Loan
Documents to which they are a party is subject to the following conditions
precedent:

47



--------------------------------------------------------------------------------



 



     (a) Execution of Documents. The Agents (or their counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement and
all other Loan Documents (other than the Control Agreement or Intercreditor
Agreement) (including, without limitation, the Security Documents) signed on
behalf of such party or (ii) written evidence satisfactory to the Agents (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and all other Loan
Documents (other than the Control Agreement or Intercreditor Agreement).
     (b) Legal Opinion. The Agents shall have received a favorable written
opinion (addressed to each Agent and the Lenders and dated the Closing Date) of
counsel for the Borrower in form and substance satisfactory to the Agents, and
covering such matters relating to the Borrower, the Loan Documents, and the
transactions contemplated thereby as the Agents shall reasonably request,
including, without limitation, valid corporate existence and authority,
legality, validity and binding effect of all Loan Documents (other than the
Control Agreement or the Intercreditor Agreement), perfection of security
interests, the absence of any violation of law or regulation or conflict with
any existing contracts, including the Second Lien Indenture and the ACG Senior
Facility and a non-consolidation opinion. The Borrower hereby requests such
counsel to deliver such opinion.
     (c) Corporate Matters. The Agents shall have received such documents and
certificates as the Agents or their counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the transactions contemplated by the Loan Documents and any other legal
matters relating to the Borrower, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.
     (d) Cash Balance. After giving effect to the fees and expenses incurred in
connection with the closing of the transactions contemplated by this Agreement,
the Borrower shall have a cash balance in the Cash Collateral Account of at
least $200,000.
     (e) Officer’s Certificate. The Agents shall have received certificates from
a Financial Officer of the Borrower and of the Servicer, substantially in the
form of Exhibits H-1 and H-2 hereto, respectively, certifying that, as of the
Closing Date, (i) the Borrower and the Servicer are Solvent, (ii) the Servicer
is in compliance with the financial covenant set forth in Section 5.3 of the
Servicing Agreement, (iii) the Borrower is in compliance with Section 6.11, (iv)
all representations and warranties contained in this Agreement and the other
Loan Documents are true and correct (except to the extent that the Seller
qualified any of the Transferred Receivable Representations and Warranties with
respect to any Transferred Receivable so long as any such qualified Transferred
Receivable has not been deemed to be eligible for inclusion in the calculation
of the Borrowing Base at any time), and (v) no Default, Event of Default or
Servicer Default exists.
     (f) Reserved.

48



--------------------------------------------------------------------------------



 



     (g) Financial Statements. The Agents shall be reasonably satisfied that any
financial statements delivered to them fairly present the business and financial
condition of Holdings and its Subsidiaries, and that there has been no material
adverse change in the assets, business, financial condition, income or prospects
of Holdings and its Subsidiaries since the date of the most recent financial
information delivered to the Agents.
     (h) Solvency. The Agents, based upon delivery of a solvency certificate for
the Borrower, shall be satisfied that the Borrower is Solvent on the Closing
Date and shall be Solvent after giving effect to the transaction contemplated by
this Agreement.
     (i) Material Adverse Change. There shall not have occurred any material
adverse change in the business, properties, prospects, operations or condition
(financial or otherwise) of the Borrower or the Servicer. The Agents shall not
have become aware of any information which in the Agents’ reasonable judgment is
inconsistent in a material and adverse manner with any information disclosed to
the Agents prior to the date hereof with respect to the Borrower or the Servicer
or the transactions contemplated in connection with this Agreement.
     (j) No Proceedings. There shall be no material pending or threatened
litigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to the Borrower.
     (k) No Investigation. Neither the Borrower nor any of its principal or key
management personnel shall have been or shall be under indictment or active
investigation by the U.S. Attorney for a felony crime or any other crime
punishable by imprisonment.
     (l) Material Adverse Effect. There shall not have occurred any default
under any material contract or agreement of the Borrower which could reasonably
be expected to result in a Material Adverse Effect.
     (m) Payment of Obligations. All material accounts payable and all Taxes of
the Borrower shall have been paid current.
     (n) Lien Search Results. The Collateral Agent shall have received results
of searches or other evidence reasonably satisfactory to the Collateral Agent
(in each case dated as of a recent date reasonably satisfactory to the
Collateral Agent) indicating the absence of Liens (including tax or judgment
liens) on the assets of the Borrower, except for Permitted Encumbrances.
     (o) Filing Documents. The Collateral Agent shall have received all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Collateral Agent.

49



--------------------------------------------------------------------------------



 



     (p) Insurance. The Collateral Agent shall have received, and be reasonably
satisfied with, evidence of the Borrower’s insurance, together with such
endorsements as are required by the Loan Documents.
     (q) Payment of Fees and Expenses. All fees due at or immediately after the
Closing Date and all costs and expenses incurred by the Agents in connection
with the establishment of the credit facility contemplated hereby (including the
reasonable fees and expenses of counsel to the Agents) shall have been paid in
full and in accordance with a Closing Date funds flow memorandum reasonably
satisfactory to the Agents.
     (r) No Conflict. The consummation of the transactions contemplated hereby
and the performance of the parties hereto shall not (i) violate any Applicable
Law or (ii) conflict with, or result in a default or event of default under, any
material agreement of the Borrower. No event shall exist which is, or solely
with the passage of time, the giving of notice or both, would be a default under
any material agreement of the Borrower.
     (s) No Change in Laws. No material changes in governmental regulations or
policies affecting the Borrower, the Agents, or any Lender involved in this
transaction shall have occurred prior to the Closing Date the effect of which
would prohibit the Lenders from making Loans to the Borrower.
     (t) Due Diligence. The Agents shall have satisfactorily completed, in all
respects, their business, legal, financial and environmental due diligence
including, without limitation, the Agents’ receipt and satisfactory review of
the results of a collateral examination and final credit approval.
     (u) Corporate and Capital Structure. The Agents shall be satisfied with the
corporate and capital structure and management of the Borrower, and with all
legal, tax, accounting, business and other matters relating to the Borrower.
     (v) Contribution Agreement. The Agents shall have received a certified copy
of the Contribution Agreement and all schedules thereto, and any other material
agreements entered into in connection therewith, and each such agreement shall
be satisfactory to the Agents.
     (w) Servicing Agreement. The Agents shall have received a certified copy of
the Servicing Agreement and all schedules thereto, and any other material
agreements entered into in connection therewith, and each such agreement shall
be satisfactory to the Agents.
     (x) Consents and Approvals. The Agents shall have received a certified copy
of all consents and approvals of the board of directors, shareholders,
governmental entities and other applicable third parties necessary in connection
with this transaction, including the approval by the board of directors of ACG
of the third party fairness opinion referred to in Section 3.3 of the Senior
Amendment.

50



--------------------------------------------------------------------------------



 



     (y) Amendment to ACG Senior Facility. The Agents shall have received
satisfactory evidence of the effectiveness of the Senior Amendment which shall
be in form and substance satisfactory to the Agents.
     (z) Other Documentation. There shall have been delivered to the Agents such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.
Section 4.02 Conditions Precedent to Initial Loan.
     The obligation of the Lenders to make the initial Credit Extension is
subject to the following additional conditions precedent:
     (a) Control Agreement; Control. On or prior to October 30, 2006 (and, in
any event, prior to the initial Purchase Date), the Agents (or their counsel)
shall have received from each party hereto either (i) a counterpart of the
Control Agreement and Intercreditor Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Agents (which may include telecopy
transmission of a signed signature page of such Control Agreement and
Intercreditor Agreement) that such party has signed a counterpart of such Loan
Documents.
     (b) Loan Documents. Each Loan Document shall be in full force and effect.
     (c) Legal Opinion. The Agents shall have received a favorable written
opinion (addressed to each Agent and the Lenders and dated the initial Purchase
Date) of counsel for the Borrower, substantially in the form of Exhibit J
attached hereto, covering such matters relating to the Borrower, the Loan
Documents, and the transactions contemplated thereby as the Agents shall
reasonably request, including, without limitation, valid corporate existence and
authority and legality, validity and binding effect of all Loan Documents
(including the Control Agreement or the Intercreditor Agreement) and a true sale
opinion, substantially in the form of Exhibit K attached hereto. The Borrower
hereby requests such counsel to deliver such opinions.
     (d) Third Party Fairness Opinion. If requested by the Administrative Agent
in its sole discretion, the Agents shall have received an opinion addressed to
the Agents, the Lenders and the agents and lenders under the ACG Senior
Facility, prepared by a third party acceptable to the Agents and in form and
substance satisfactory to the Agents as to the fair market value of the accounts
receivable purchased by the Borrower from the Seller on the initial Purchase
Date.
     (e) Take Down Borrowing Base Certificate; Establishing Operating
Procedures. The Administrative Agent shall have received at least five Business
Days’ prior written notice of the initial Credit Extension hereunder during
which time (i) the Administrative Agent and the Borrower shall work together to
prepare a take down Borrowing Base Certificate in form and substance
satisfactory to the Administrative Agent in its commercially reasonable judgment
and (ii) the Borrower and the Administrative Agent’s personnel shall work
together to establish operating procedures satisfactory to the Administrative
Agent.

51



--------------------------------------------------------------------------------



 



     (f) Cash Management. The Borrower shall have established a cash management
system in form and substance satisfactory to the Agents in the exercise of their
reasonable commercial judgment.
     (g) Borrowing Base Certificate. The Administrative Agent shall have
received by no later than 1:00 p.m., Charlotte, North Carolina time, a Borrowing
Base Certificate dated the date of the initial Credit Extension reflecting the
Borrowing Base determined by including Accounts to be purchased on such date and
reflecting the outstanding principal amount of all Loans to be made on such
date.
     (h) Intercreditor Arrangement. On or prior to October 30, 2006 (and, in any
event, prior to the initial Purchase Date), ACG shall (i) enter into a deposit
account control agreement, substantially in the form of Exhibit L attached
hereto (such agreement, an “ACG Control Agreement”), with the Depository Bank
and the Administrative Agent (as defined in the ACG Senior Facility) with
respect to the cash management structure of ACG in place as of the Closing Date,
and (ii) enter into a cash management and intercreditor agreement, substantially
in the form of Exhibit M attached hereto (each such agreement, an “ACG
Intercreditor Agreement”), with respect to such cash management structure.
     (i) Endorsements. On or prior to October 30, 2006 (and, in any event, prior
to the initial Purchase Date), the Administrative Agent shall have received the
Borrower evidence that endorsements have been obtained showing that the
Administrative Agent has been named as loss payee and/or additional insured (as
applicable), in accordance with the requirements of Section 5.08.
Section 4.03 Conditions Precedent to Each Loan.
     The obligation of the Lenders to make each Credit Extension is subject to
the following additional conditions precedent:
     (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing as required by Article II.
     (b) Officer’s Certificate. The Agents shall have received certificates from
a Financial Officer of the Borrower and of the Servicer, substantially in the
form of Exhibits H-1 and H-2, hereto, respectively, certifying that, as of such
Purchase Date, (i) the Borrower and the Servicer are Solvent, (ii) the Servicer
is in compliance with the financial covenant set forth in Section 5.3 of the
Servicing Agreement, (iii) the Borrower is in compliance with Section 6.11, (iv)
all representations and warranties contained in this Agreement and the other
Loan Documents are true and correct (except to the extent that the Seller
qualified any of the Transferred Receivable Representations and Warranties with
respect to any Transferred Receivable so long as any such qualified Transferred
Receivable has not been deemed to be eligible for inclusion in the calculation
of the Borrowing Base at any time), and (v) no Default, Event of Default or
Servicer Default exists.

52



--------------------------------------------------------------------------------



 



     (c) Borrowing Base Certificate. The Administrative Agent shall have
received by no later than 1:00 p.m., Charlotte, North Carolina time, a Borrowing
Base Certificate dated the date of the making of such Revolving Loan, reflecting
the Borrowing Base and the outstanding principal amount of all Loans as of the
close of business on the immediately preceding Business Day.
     (d) Payment Instructions to Account Debtors. The Agents shall have received
evidence satisfactory to them in their reasonable commercial judgment that the
Borrower or Servicer has instructed the account debtors on each Eligible
Receivable to direct all payments thereon to the Concentration Account held by
the Depository Bank under the control of the Collateral Agent for the benefit of
the Lenders.
     (e) Material Adverse Change. There shall not have occurred any material
adverse change in the business, properties, prospects, operations or condition
(financial or otherwise) of the Borrower or the Servicer. The Agents shall not
have become aware of any information which in the Agents’ reasonable judgment is
inconsistent in a material and adverse manner with any information disclosed to
the Agents prior to the date hereof with respect to the Borrower or the Servicer
or the transactions contemplated in connection with this Agreement.
     (f) No Proceedings. There shall be no material pending or threatened
litigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to the Borrower.
     (g) No Investigation. Neither the Borrower nor any of its principal or key
management personnel shall have been or shall be under indictment or active
investigation by the U.S. Attorney for a felony crime or any other crime
punishable by imprisonment.
     (h) Material Adverse Effect. There shall not have occurred any default
under any material contract or agreement of the Borrower or the Servicer which
could reasonably be expected to result in a Material Adverse Effect.
     (i) Other Documentation. There shall have been delivered to the Agents such
additional instruments and documents as the Agents or counsel to the Agents
reasonably may require or request.
     The request by the Borrower for, and the acceptance by the Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Sections 4.01, 4.02
and 4.03 have been satisfied at that time and that after giving effect to such
extension of credit the Borrower shall continue to be in compliance with the
Borrowing Base. The conditions set forth in this Article IV are for the sole
benefit of the Administrative Agent and each Lender and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the
Administrative Agent, the Collateral Agent or any Lender.

53



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
     Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees payable hereunder shall have
been irrevocably been paid in full, the Borrower covenants and agrees with the
Agents and the Lenders that:
Section 5.01 Financial Statements and Other Information.
     The Borrower will furnish to the Agents and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Holdings, (i) a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and an opinion of
independent certified public accountants of recognized national standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or contain any
qualification arising out of the scope of the audit or contain explanatory
language that questions the ability of Holdings and its Subsidiaries to continue
as a going concern and (ii) a consolidating income statement of Holdings and its
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the figures for the previous fiscal year, all in reasonable detail and
certified by the chief executive officer or the chief financial officer of ACG
as fairly presenting the financial condition of Holdings and its Subsidiaries in
accordance with GAAP;
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each fiscal quarter of each fiscal year of Holdings, a
consolidated and consolidating balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations and a consolidated statement of
cash flows for such fiscal quarter and for the portion of the fiscal year of
Holdings and its Subsidiaries then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(other than balance sheet information), all in reasonable detail, such
statements to be certified by the chief executive officer or the chief financial
officer of ACG as fairly presenting the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by the chief
executive officer or the chief financial officer of ACG to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Holdings and its
Subsidiaries;

54



--------------------------------------------------------------------------------



 



     (c) as soon as available, but in any event within thirty (30) days after
the end of each calendar month (or forty-five (45) days in the case of any month
that is also the last month of a fiscal quarter or fiscal year), a consolidated
and consolidating balance sheet of Holdings and its Subsidiaries as at the end
of such fiscal month, and the related consolidated and consolidating statements
of income or operations and a consolidated statement of cash flows for such
fiscal month and for the portion of the fiscal year of Holdings and its
Subsidiaries then ended, setting forth in each case in comparative form the
figures for the corresponding calendar month of the previous fiscal year and the
corresponding portion of the previous fiscal year (other than balance sheet
information), all in reasonable detail, such statements to be certified by the
chief executive officer or the chief financial officer of ACG as fairly
presenting the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and such consolidating
statements to be certified by the chief executive officer or the chief financial
officer of ACG to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of Holdings and its Subsidiaries;
     (d) as soon as available, but in any event within thirty (30) days after
the end of each calendar month (or forty five (45) days in the case of any month
that is also the last month of a fiscal quarter or fiscal year), a balance sheet
of the Borrower as at the end of such fiscal month, and the related statement of
income or operations and a statement of cash flows for such fiscal month and for
the portion of the fiscal year of the Borrower then ended, all in reasonable
detail, such statements to be certified by a Financial Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower in accordance with GAAP, except as permitted by
Schedule 5.01;
     (e) (i) concurrently with any delivery of financial statements under clause
(a), (b) or (c) above a certificate of the chief executive officer or chief
financial officer of ACG in the form of Exhibit D-1 (A) certifying as to whether
a Servicer Default (so long as ACG is the Servicer), a Default or an Event of
Default has occurred and, if a Servicer Default (so long as ACG is the
Servicer), a Default or an Event of Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(B) stating whether any material change in GAAP relevant to such financial
statements or in the application thereof has occurred since the date of
Holding’s audited financial statements referred to in Section 3.05 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; and (ii) concurrently with any
delivery of financial statements under clause (d) above a certificate of a
Financial Officer of the Borrower in the form of Exhibit D-2 certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto.
     Any consolidating balance sheet or consolidating statement of income
furnished under this Section 5.01 shall show unconsolidated information for
Holdings on the one hand and ACG and its consolidated subsidiaries on the other
hand and need not show separately consolidating information for ACG and any of
its consolidated subsidiaries. Such unconsolidated financial information for ACG
and its consolidated subsidiaries shall also include the information included on
Schedule 5.01.

55



--------------------------------------------------------------------------------



 



Section 5.02 Certificates; Other Information.
     The Borrower will furnish to the Agents and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders:
     (a) promptly, and in any event no later than the twentieth day of each
calendar month, a reconciliation of the Borrowing Base as of the end of the
prior month to the accounts receivable agings and general ledger of the
Borrower;
     (b) Not later than 1:00 p.m. Charlotte, North Carolina time on the second
Business Day of each week (or more frequently if requested in the Administrative
Agent’s commercially reasonable judgment), a certificate in the form of
Exhibit E (a “Borrowing Base Certificate”) showing the Borrowing Base and the
outstanding principal amount of all Loans as of the close of business on Friday
of the immediately preceding week, each Borrowing Base Certificate to be
certified as complete and correct on behalf of the Borrower by a Financial
Officer of the Borrower or Servicer. The Administrative Agent may, but shall not
be required to, rely on each Borrowing Base Certificate delivered hereunder as
accurately setting forth the available Borrowing Base for all purposes of this
Agreement until such time as a new Borrowing Base Certificate is delivered to
the Administrative Agent in accordance herewith;
     (c) the financial and collateral reports described on Schedule 5.02(c)
hereto, at the times set forth in such Schedule;
     (d) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower, or compliance with the terms of any Loan Document, as the Agents or
any Lender may reasonably request.
Section 5.03 Notices of Material Events.
     The Borrower will furnish to the Agents prompt written notice of the
following:
     (a) the occurrence of any Default, Event of Default or Servicer Default and
the nature thereof;
     (b) promptly after notice or knowledge thereof, notice that any
representation or warranty of the Borrower set forth in any Loan Document was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Agents and each Lender a written notice setting forth in
reasonable detail the nature of such facts and circumstances;
     (c) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof;
     (d) the termination or amendment in any material respect of any Material
Contract;

56



--------------------------------------------------------------------------------



 



     (e) the occurrence of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;
     (f) the discharge by the Borrower, Holdings or ACG of its present
independent accountants or any withdrawal or resignation by such independent
accountants; and
     (g) the filing of any Lien for unpaid Taxes against the Borrower.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower or
Servicer setting forth the details of the event or development requiring such
notice and, if applicable, any action taken or proposed to be taken with respect
thereto.
Section 5.04 Information Regarding Collateral.
     The Borrower will furnish to the Agents at least thirty (30) days prior
written notice of any change (a) in the Borrower’s corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (b) in the location of the Borrower’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (c) in the Borrower’s corporate structure
or jurisdiction of formation, or (d) in the Borrower’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization.
Section 5.05 Existence; Conduct of Business.
     The Borrower will do all things necessary to comply with its respective
Organizational Documents, as applicable, and to preserve, renew and keep in full
force and effect its legal existence.
Section 5.06 Payment of Obligations.
     The Borrower will pay its obligations (to the extent otherwise permitted
under this Agreement) and all Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested or is otherwise the subject of negotiations with respect to
liability or payment in good faith by appropriate proceedings and such contest
or other action effectively suspends collection and enforcement of any Lien
(except that a Lien with respect to Taxes in an amount no greater than $10,000
for which a Reserve has been established may exist without having been suspended
as to collection or enforcement), and (b) the failure to make payment pending
such contest or other action could not reasonably be expected to result in a
Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



Section 5.07 Maintenance of Properties.
     The Borrower will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
Section 5.08 Insurance.
     The Borrower shall maintain in full force and effect insurance (including
worker’s compensation insurance, liability insurance, employee theft insurance,
directors and officers insurance, property insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice. The Administrative Agent shall be named as additional insured
(in the case of liability insurance) or loss payee or mortgagee, as its interest
may appear (in the case of hazard insurance), with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall lapse, be canceled or be terminated.
     Section 5.09 Bank Products.
     In order to facilitate the administration of this Agreement the Borrower
agrees that it will maintain Bank of America as its principal depository bank,
including for maintenance of operating, administrative, cash management,
collection activity and other deposit accounts for the conduct of the Borrowers’
business.
Section 5.10 Books and Records; Inspection and Audit Rights; Accountants.
     (a) The Borrower will keep proper books of record and account in accordance
with GAAP, except as set forth in Schedule 5.01, and in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will permit, and will cause the Servicer
to, permit any representatives designated by any Agent to visit and inspect its
properties, to examine and make extracts from its books and records, and, during
normal business hours, to discuss its affairs, finances and condition with its
officers, all at such times and as often as the Administrative Agent may request
in its commercially reasonable judgment.
     (b) The Borrower will, and will cause the Servicer, as often as the
Collateral Agent or the Required Lenders may request through the Administrative
Agent in their commercially reasonable judgment, to permit any Agent or
professionals (including investment bankers, consultants, accountants, lawyers
and appraisers) retained by the Agents to conduct field examinations and other
evaluations, including, without limitation, of (i) the Borrower’s practices in
the computation of the Borrowing Base and (ii) the assets included in the
Borrowing Base and related financial information such as, but not limited to
accruals and reserves, and pay the reasonable fees and expenses of the Agents or
such professionals with respect to such field examinations and evaluations. The
Borrower acknowledges that the Agents shall be entitled to

58



--------------------------------------------------------------------------------



 



undertake each fiscal year after the Closing Date up to four (4) field
examinations, at the Borrower’s expense; provided, however, the Agent shall be
entitled to undertake such additional field examinations each fiscal year at the
Agent’s own expense. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, the Agents may cause such additional field examinations to be
undertaken as they in their commercially reasonable judgment deem necessary or
appropriate, or as may be required by Applicable Law and such additional field
examinations shall be at the Borrower’s expense. Notwithstanding the foregoing,
after the Closing Date but before the initial Credit Extension hereunder, the
Administrative Agent may conduct only one field examination at the expense of
the Borrower.
Section 5.11 Minimum Excess Availability/Cash Collateral.
     (a) Prior to the initial Credit Extension under this Agreement, the
Borrower shall maintain a balance in the Cash Collateral Account of at least
$200,000.
     (b) Beginning on the date of the first Credit Extension under this
Agreement, (i) so long as the aggregate principal amount of all Credit
Extensions outstanding is less than or equal to $15,000,000, the Borrower shall
maintain a balance in the Cash Collateral Account and Excess Availability equal
to, in the aggregate, at least $1,000,000 and (ii) so long as the aggregate
principal amount of all Credit Extensions outstanding is greater than
$15,000,000, the Borrower shall maintain a balance in the Cash Collateral
Account and Excess Availability equal to, in the aggregate, at least $2,000,000.
     (c) All earnings on deposits held in the Cash Collateral Account shall
inure to the benefit of the Borrower.
Section 5.12 Compliance with Laws.
     The Borrower will comply with all Applicable Laws, including, without
limitation, Environmental Laws, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 5.13 Use of Proceeds.
     (a) The proceeds of all other Loans made hereunder will be used only (i) to
finance the acquisition of Accounts from Seller in accordance with the terms of
the Contribution Agreement and the terms of this Agreement, (ii) to pay the
Servicing Fee, (iii) to pay, (or to reimburse the Servicer for the payment on
behalf of the Borrower of) expenses of the Borrower for the maintenance of its
corporate existence and for any federal, state and local income and franchise
taxes due and payable by the Borrower, (iv) to make distributions permitted by
Section 6.06 and (v) to pay the Obligations.
     (b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the FRB, including Regulations T, U, and X.

59



--------------------------------------------------------------------------------



 



Section 5.14 Further Assurances.
     (a) The Borrower will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrower. The Borrower also agrees to
provide to the Agents, from time to time upon request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.
     (b) If any assets are acquired by the Borrower after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
the Borrower will notify the Agents and the Lenders thereof, and the Borrower
will cause such assets to be subjected to a Lien securing the Obligations and
will take such actions as shall be necessary or reasonably requested by any
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section, all at the expense of the Borrower.
ARTICLE VI
Negative Covenants
     Until (i) the Commitments have expired or been terminated and (ii) the
principal of and interest on each Loan and all fees and other Obligations shall
have been irrevocably paid in full, the Borrower covenants and agrees with the
Agents and the Lenders that:
Section 6.01 Indebtedness and Other Obligations.
     (a) The Borrower will not create, incur, assume or permit to exist any
Indebtedness, except Indebtedness created under the Loan Documents.
     (b) The Borrower will not issue any Capital Stock or be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of (x) any shares of capital stock
of the Borrower or (y) any option, warrant or other right to acquire any such
shares of capital stock.
Section 6.02 Liens.
     The Borrower will not create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except
     (a) Liens created under the Loan Documents; and

60



--------------------------------------------------------------------------------



 



     (b) Permitted Encumbrances.
Section 6.03 Fundamental Changes.
     (a) The Borrower shall not merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve.
     (b) The Borrower will not engage in any business other than businesses of
the type proposed to be conducted by the Borrower as contemplated by its
Organizational Documents.
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.
     The Borrower will not purchase, hold or acquire (including pursuant to any
merger with any Person) any Capital Stock, evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, guarantee any
Indebtedness of, or make or permit to exist any Investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
     (a) Permitted Investments;
     (b) Purchases of accounts receivable from Seller in accordance with the
terms of the Contribution Agreement and this Agreement; and
     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
account debtors.
Section 6.05 Asset Sales.
     The Borrower will not sell, transfer, lease or otherwise dispose of any
asset, except sales of Permitted Investments and except as otherwise expressly
contemplated or permitted by the Loan Documents.
Section 6.06 Restricted Payments; Certain Payments of Indebtedness.
     (a) The Borrower will not declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment except distributions to Parent as
frequently as once per week so long as (i) no Default or Event of Default exists
at the time of the making thereof or would result therefrom and (ii) in
conjunction therewith, the Borrower delivers to the Administrative Agent a
Borrowing Base Certificate demonstrating that Availability both before and after
making such distribution is greater than $0.
     (b) The Borrower will not make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of

61



--------------------------------------------------------------------------------



 



the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except payment of the Obligations and, as long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, payment of regularly scheduled interest and principal payments as and
when due in respect of any other Indebtedness permitted hereunder.
     (c) The Borrower will not pay any fees or other expenses to the Seller or
the Servicer at any time that a Default or Event of Default has occurred and is
continuing, other than the Servicing Fee.
Section 6.07 Transactions with Affiliates.
     The Borrower will not sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except purchases of Accounts from the Seller in accordance with the terms of the
Contribution Agreement, entering into the Servicing Agreement and other
transactions that are in the ordinary course of business and that are at prices
and on terms and conditions not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.
Section 6.08 Restrictive Agreements.
     The Borrower will not, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower to create, incur or permit to
exist any Lien upon any of its property or assets, provided, however, that the
foregoing shall not apply to restrictions and conditions imposed by law, or by
any Loan Document.
     Section 6.09 Amendment of Material Documents.
     The Borrower will not amend, modify or waive any of its rights under
(i) its Organizational Documents (ii) the Contribution Agreement, (iii) the
Servicing Agreement or (iv) any other instruments, documents or agreements, in
each case with respect to this clause (iv), to the extent that such amendment,
modification or waiver could result in a Material Adverse Effect.
Section 6.10 Subsidiaries.
     The Borrower shall not, at any time, own or create any Subsidiary.
Section 6.11 Capital Expenditures.
     The Borrower shall not make any Capital Expenditures.

62



--------------------------------------------------------------------------------



 



Section 6.12 Fiscal Year; Accounting Policies.
     The Borrower shall not change its fiscal year from a year ending March 31
unless required by law, in which case the Borrower will give the Administrative
Agent at least thirty (30) days prior written notice thereof. The Borrower
agrees that it will not change its accounting policies from those used to
prepare the financial statements delivered pursuant to Section 5.01(d) without
the prior written consent of the Agent.
ARTICLE VII
Events of Default
Section 7.01 Events of Default.
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable and such failure continues for three
(3) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 2.22 (except subsection (b) thereof),
Section 5.02(b), Section 5.03(a), Section 5.08 (with respect to insurance
covering the Collateral), Section 5.10, Section 5.13, or in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b), (c), or (d) of this Article), and such failure shall continue
unremedied for a period of ten (10) Business Days;
     (f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or its debts, or of a substantial part of its assets,
under any federal or state bankruptcy, insolvency,

63



--------------------------------------------------------------------------------



 



receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (g) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
     (h) the Borrower shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
     (i) (i) one or more judgments for the payment of money in an aggregate
amount (to the extent not covered by insurance) in excess of $10,000 shall be
rendered against the Borrower and the same shall remain undischarged for a
period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any material assets of the Borrower to enforce any such
judgment;
     (ii) any non-monetary judgment or order shall have been rendered against
the Borrower that could reasonably be expected to have a Material Adverse Effect
and there shall be any period thirty (30) consecutive days during which a stay
of enforcement of such judgment or other, by reason of a pending appeal or
otherwise, shall not be in effect;
     (j) a Servicer Default;
     (k) any challenge in writing by or on behalf of the Borrower to the
validity of any Loan Document, the Servicing Agreement or the Contribution
Agreement or the applicability or enforceability of any Loan Document, the
Servicing Agreement or the Contribution Agreement strictly in accordance with
the subject agreement’s terms or which seeks to void, avoid, limit, or otherwise
adversely affect the security interest created by or in any such agreement in
any such agreement;
     (l) any challenge by or on behalf of any other Person to the validity of
any Loan Document, the Servicing Agreement or the Contribution Agreement or the
applicability or enforceability of any Loan Document, the Servicing Agreement or
the Contribution Agreement strictly in accordance with the subject agreement’s
terms or which seeks to void, avoid, limit, or otherwise adversely affect any
security interest created by or in any such agreement or any payment made
pursuant thereto, which challenge the Administrative Agent determines is a bona

64



--------------------------------------------------------------------------------



 



fide claim which if adversely determined could materially and adversely effect
any security interest created by or in any such agreement, any payment payable
or made pursuant to any such agreement or the value of any Collateral;
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by the Borrower not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document, except as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents;
     (n) breach by the Borrower of any of its obligations under the Servicing
Agreement or the Contribution Agreement which breach continues beyond any
applicable cure period set forth therein;
     (o) the indictment of, or institution of any legal process or proceeding
against, the Borrower, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any material property of the Borrower and/or the imposition of any
stay or other order, the effect of which could reasonably be to restrain in any
material way the conduct by the Borrower of its business in the ordinary course;
     (p) any Change in Control;
     (q) the Refinancing or termination of the ACG Senior Facility (as
determined by the Administrative Agent in its reasonable commercial judgment);
or
     (r) the Seller shall fail to comply with its obligation to sell, or the
Borrower shall fail to comply with its obligation to purchase, all Accounts that
relate to an Eligible Obligor whose Accounts have been sold to the Borrower on
any prior Purchase Date; provided, however, no Event of Default shall result if
any such Eligible Obligor has been designated a Removed Obligor (as defined in
the Contribution Agreement) in accordance with the terms of the Contribution
Agreement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) instruct the Collateral Agent to exercise its remedies under the Security
Documents (including, without limitation, foreclosure upon and taking possession
of the Collateral) and (iv) exercise any and all other remedies under the Loan
Documents and applicable law available to the Administrative Agent, the
Collateral

65



--------------------------------------------------------------------------------



 



Agent and the Lenders; and in case of any event with respect to the Borrower
described in clause (f) or (g) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
Section 7.02 Remedies on Default.
     In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Administrative Agent and Collateral Agent may
proceed to protect and enforce its rights and remedies under this Agreement, the
Loan Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agents or the Lenders. No remedy herein is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
Section 7.03 Application of Proceeds.
     After the occurrence of an Event of Default and acceleration of the
Obligations, all proceeds realized from the Borrower or on account of any
Collateral shall be applied in the manner set forth in Section 2.23(d).
ARTICLE VIII
The Agents
Section 8.01 Administration by Administrative Agent.
     Each Lender and the Collateral Agent hereby irrevocably designate Bank of
America as Administrative Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders and the Collateral Agent each hereby
irrevocably authorizes the Administrative Agent (i) to enter into the Loan
Documents to which it is a party and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.

66



--------------------------------------------------------------------------------



 



Section 8.02 The Collateral Agent.
     Each Lender and the Administrative Agent hereby irrevocably (i) designate
Bank of America as Collateral Agent under this Agreement and the other Loan
Documents, (ii) authorize the Collateral Agent to enter into the Collateral
Documents and the other Loan Documents to which it is a party and to perform its
duties and obligations thereunder, together with all powers reasonably
incidental thereto, and (iii) agree and consent to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its benefit and for the
benefit of the other Secured Parties. Any proceeds received by the Collateral
Agent from the foreclosure, sale, lease or other disposition of any of the
Collateral and any other proceeds received pursuant to the terms of the
Collateral Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in Section 2.21, Section 2.22,
Section 2.25 and Section 7.03, as applicable. The Collateral Agent shall have no
duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.
Section 8.03 Agreement of Required Lenders.
     (a) Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of only the Required Lenders, action shall
be taken by the Agents for and on behalf or for the benefit of all Lenders upon
the direction of the Required Lenders, and any such action shall be binding on
all Lenders, and (ii) upon any occasion requiring or permitting an approval,
consent, waiver, election or other action on the part of all of the Lenders,
action shall be taken by the Agents for and on behalf or for the benefit of all
Lenders upon the direction of all such Lenders and any such action shall be
binding on all Lenders. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of Section 9.02.
Section 8.04 Liability of Agents.
     (a) Each of the Agents, when acting on behalf of the Lenders, may execute
any of its respective duties under this Agreement by or through any of its
respective officers, agents and employees, and none of the Agents nor their
respective directors, officers, agents or employees shall be liable to the
Lenders or any of them for any action taken or omitted to be taken in good
faith, or be responsible to the Lenders or to any of them for the consequences
of any oversight or error of judgment, or for any loss, except to the extent of
any liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct. The Agents and their respective directors, officers, agents
and employees shall in no event be liable to the Lenders or to any of them for
any action taken or omitted to be taken by them pursuant to instructions
received by them from the Required Lenders, or all Lenders, as applicable, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, none of the Agents, nor any of their respective directors, officers,
employees, or agents (A) shall be responsible to any Lender for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any Loan Document or any

67



--------------------------------------------------------------------------------



 



related agreement, document or order, or (B) shall be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants, or agreements of the Borrower under
this Agreement or any of the Loan Documents, or (C) shall be responsible to any
Lender for the state or condition of any properties of the Borrower or any other
obligor hereunder constituting Collateral for the Obligations of the Borrower
hereunder, or any information contained in the books or records of the Borrower;
or (D) shall be responsible to any Lender for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (E) shall be responsible to any Lender for the
validity, priority or perfection of any lien securing or purporting to secure
the Obligations or the value or sufficiency of any of the Collateral.
     (b) The Agents may execute any of their duties under this Agreement or any
other Loan Document by or through their agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the Loan Documents. The Agents shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by them with reasonable care.
     (c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Borrower on account of
the failure or delay in performance or breach by any Lender (other than by the
Agent in its capacity as a Lender) of any of their respective obligations under
this Agreement or the Loan Documents or in connection herewith or therewith.
     (d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Borrower),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.
Section 8.05 Notice of Default; Actions on Default.
     (a) The Agents shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Agents have actual
knowledge of the same or has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the Agents
obtain such actual knowledge or receive such a notice, the Agents shall give
prompt notice thereof to each of the Lenders.
     (b) The Agents shall (subject to the provisions of Section 9.02) take such
action with respect to any Default or Event of Default as shall be reasonably
directed by the Required

68



--------------------------------------------------------------------------------



 



Lenders. Unless and until the Agents shall have received such direction, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as they
shall deem advisable in the best interest of the Lenders. In no event shall the
Agents be required to comply with any such directions to the extent that the
Agents believe that the Agents’ compliance with such directions would be
unlawful.
Section 8.06 Lenders’ Credit Decisions.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender, and based on the financial statements
prepared by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and investigation into the
business, assets, operations, property, and financial and other condition of the
Borrower and has made its own decision to enter into this Agreement and the
other Loan Documents and agrees that the Agents shall bear no responsibility
therefore. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in determining whether or not conditions precedent to closing
any Loan hereunder have been satisfied and in taking or not taking any action
under this Agreement and the other Loan Documents.
Section 8.07 Reimbursement and Indemnification.
     Each Lender agrees (i) to reimburse (x) each Agent for such Lender’s
Commitment Percentage of any expenses and fees incurred by such Agent for the
benefit of the Lenders under this Agreement, and any of the Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the administration or enforcement thereof
not reimbursed by the Borrower and (y) each Agent for such Lender’s Commitment
Percentage of any expenses of such Agent incurred for the benefit of the Lenders
that the Borrower has agreed to reimburse pursuant to Section 9.03 and has
failed to so reimburse and (ii) to indemnify and hold harmless the Agents and
any of their directors, officers, employees, or agents, on demand, in the amount
of such Lender’s Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of this Agreement, the Loan Documents or any action
taken or omitted by it or any of them under this Agreement, the Loan Documents
to the extent not reimbursed by the Borrower (except such as shall result from
its gross negligence or willful misconduct). The provisions of this Section 8.07
shall survive the repayment of the Obligations and the termination of the
Commitments.
Section 8.08 Rights of Agents.
     It is understood and agreed that Bank of America shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower, as though it

69



--------------------------------------------------------------------------------



 



were not the Administrative Agent or the Collateral Agent of the Lenders under
this Agreement. The Agents and their affiliates may accept deposits from, lend
money to, and generally engage in any kind of commercial or investment banking,
trust, advisory or other business with the Borrower and its Affiliates as if it
were not the Agent hereunder.
Section 8.09 Notice of Transfer.
     The Agents may deem and treat a Lender party to this Agreement as the owner
of such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.05(b).
Section 8.10 Successor Agent.
     Any Agent may resign at any time by giving five (5) Business Days written
notice thereof to the Lenders, the other Agents and the Borrower. Upon any such
resignation of any Agent, the Required Lenders shall have the right to appoint a
successor Agent, which so long as no Default or Event of Default has occurred
and is continuing, shall be reasonably satisfactory to the Borrower (whose
consent shall not be unreasonably withheld or delayed). If no successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment, within thirty (30) days after the retiring Agent’s giving of
notice of resignation, the retiring Agent may, on behalf of the Lenders and the
other Agents appoint a successor Agent which shall be a Person capable of
complying with all of the duties of such Agent, hereunder (in the opinion of the
retiring Agent and as certified to the Lenders in writing by such successor
Agent) which, so long as no Default or Event of Default has occurred and is
continuing, shall be reasonably satisfactory to the Borrower (whose consent
shall not be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.
Section 8.11 Reports and Financial Statements.
     The Administrative Agent shall use its reasonable efforts to remit to each
Lender and the Collateral Agent within ten (10) Business Days after receipt
thereof from the Borrower copies of all financial statements, Borrowing Base
Certificates, and projections required to be delivered by the Borrower hereunder
and all commercial finance examinations and appraisals of the Collateral
received by the Administrative Agent.
Section 8.12 Delinquent Lender.
     If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Commitment Percentage of any
Revolving Loans, expenses or setoff or purchase its Commitment Percentage of a
participation interest in the Swingline Loans (a “Delinquent

70



--------------------------------------------------------------------------------



 



Lender”) and such failure is not cured within ten (10) days after receipt from
the Administrative Agent of written notice thereof, then, in addition to the
rights and remedies that may be available to Agents, other Lenders, the Borrower
or any other party at law or in equity, and not at limitation thereof, (i) such
Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(ii) a Delinquent Lender shall be deemed to have assigned any and all payments
due to it from the Borrower, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of all outstanding Loans until, as
a result of application of such assigned payments the Lenders’ respective
Commitment Percentage of all outstanding Loans shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Delinquent Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Delinquent
Lender of its Commitment Percentage of any Loans, any participation obligation,
or expenses as to which it is delinquent, together with interest thereon at the
rate set forth in Section 2.11 hereof from the date when originally due until
the date upon which any such amounts are actually paid.
     The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Delinquent Lender’s Future Commitment”). Upon any such
purchase of the Commitment Percentage of any Delinquent Lender’s Future
Commitment, the Delinquent Lender’s share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Delinquent Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance. Each Delinquent Lender shall indemnify the Agents
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by any Agent or by any non-delinquent Lender, on account of a
Delinquent Lender’s failure to timely fund its Commitment Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.
Section 8.13 Intercreditor Agreement.
     Each of the Lenders hereby acknowledges that it has received and reviewed
each Intercreditor Agreement and agrees to be bound by the terms thereof. Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.05) hereby authorizes the Administrative Agent to enter into each
Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of each Intercreditor Agreement. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.05) hereby (i) acknowledges
that Bank of America is acting under each Intercreditor Agreement in multiple
capacities, including as the Administrative Agent, the Collateral Agent, the
administrative agent under the ACG Senior Facility, and a lender under the ACG
Senior Facility and (ii) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against Bank
of America or

71



--------------------------------------------------------------------------------



 



any of its affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.
ARTICLE IX
Miscellaneous
Section 9.01 Notices.
     Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at:
American Color Graphics Finance, LLC
c/o American Color Graphics, Inc.
100 Winners Circle
Brentwood, Tennessee 37027
Attention: Chief Financial Officer
Telephone No.: (615) 377-7430
Fax No.: (615) 377-0331
     (b) if to the Administrative Agent or the Collateral Agent, to Bank of
America, N.A., at:
For Loan Requests, Borrowing Base Certificates, Other Collateral Reporting
and Financial Reporting:
Bank of America, N.A.
40 Broad Street, 10th Floor
MA5-505-10-01
Boston, MA 02109
Attention: Vincent Jackson
Fax No.: 617-434-4310
Email: vincent.jackson@bankofamerica.com
with a copy to the attention of each of Carrie Smith, Julia Perkins and
Theresa Espinola at the foregoing address or the following email addresses:
Carrie Smith: carrie.smith@bankofamerica.com
Julia Perkins: Julia.perkins@bankofamerica.com
Theresa Espinola: Theresa.m.espinola@bankofamerica.com

72



--------------------------------------------------------------------------------



 



Kristan O’Connor: kristan_oconnor@bankofamerica.com
John Murchison: john.murchison@bankofamerica.com
Joseph Haverkamp: joseph.haverkamp@bankofamerica.com
For All Other Notices:
Bank of America, N.A.
40 Broad Street, 10th Floor
MA5-505-10-01
Boston, MA 02109
Attention: Kristan O’Connor
Telephone: (617) 434-4397
Fax No.: (617) 434-4185
Email: kristan_oconnor@bankofamerica.com
with a copy to:
Moore & Van Allen, PLLC
100 North Tryon Street, Suite 4700
Charlotte, NC 28202
Telephone: (704) 331-1179
Fax: (704) 378-1979
Email: alanchadd@mvalaw.com
     (c) if to the Swingline Lender or to Bank of America, N.A., as a Lender,
at:
Bank of America, NA
40 Broad Street, 10th Floor
MA5-505-10-01
Boston, MA 02109
Attention: Kristan M. O’Connor
Telephone: 617-434-4397
Fax: 617-434-4185
Email: Kristan_oconnor@bankofamerica.com
with a copy to the attention of each of Vincent Jackson, Julie Perkins and
Carrie Smith at the foregoing address or the following email addresses:
Vincent Jackson: vincent.jackson@bankofamerica.com
Julia Perkins: julia.perkins@bankofamerica.com
Carrie Smith: carrie.smith@bankofamerica.com
     (d) if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Acceptance for such
Lender.

73



--------------------------------------------------------------------------------



 



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Section 9.02 Waivers; Amendments.
     (a) No failure or delay by the Agents or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Agents or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agents and
the Borrower, in each case with the Consent of the Required Lenders, provided,
that no such agreement shall (i) increase the Commitment of any Lender without
the Consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the Consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of the
Commitments or the Maturity Date, without the Consent of each Lender affected
thereby, (iv) change Sections 2.20, 2.22, or 2.23 or Section 6.2 of the Security
Agreement, without the Consent of each Lender, (v) change any of the provisions
of this Section 9.02 or the definition of the term “Required Lenders”, or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the Consent of each
Lender, (vi) release the Borrower from its obligations under any Loan Document,
or limit its liability in respect of such Loan Document, without the Consent of
each Lender, (vii) release any material portion of the Collateral from the Liens
of the Security Documents, without the Consent of each Lender, (viii) change the
definition of the terms “Availability”, “Borrowing Base”, “Excess Availability”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrower would be increased, or “Minimum Excess
Availability Reserve”, without the Consent of each Lender, provided, that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves, or (ix) except as expressly

74



--------------------------------------------------------------------------------



 



permitted herein, subordinate the Obligations hereunder, or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be, without the prior Consent of each Lender, and provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agents without the prior written consent of the Agents.
     (c) Notwithstanding anything to the contrary contained in this
Section 9.02, in the event that the Borrower requests that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the Consent of the Lenders pursuant to Section 9.02(b) and such
amendment is approved by the Required Lenders, but not by the percentage of the
Lenders set forth in said Section 9.02(b), the Borrower and the Required Lenders
shall be permitted to amend this Agreement without the Consent of the Lender or
Lenders which did not agree to the modification or amendment requested by the
Borrower (such Lender or Lenders, collectively the “Minority Lenders”) to
provide for (w) the termination of the Commitment of each of the Minority
Lenders, (x) the addition to this Agreement of one or more other financial
institutions, or an increase in the Commitment of one or more of the Required
Lenders, so that the aggregate Commitments after giving effect to such amendment
shall be in the same amount as the aggregate Commitments immediately before
giving effect to such amendment, (y) if any Loans are outstanding at the time of
such amendment, the making of such additional Loans by such new or increasing
Lender or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans (including principal, interest, and fees) of the Minority
Lenders immediately before giving effect to such amendment and (z) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing.
     (d) No notice to or demand on the Borrower shall entitle the Borrower to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any
Person subsequently acquiring a Note, whether or not a Note is so marked. No
amendment to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower.
Section 9.03 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, outside consultants for the
Agents, appraisers, and for field examinations in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all reasonable out-of-pocket expenses
incurred by the Agents and Bank of America including the reasonable fees,
charges and disbursements of counsel for the Agents, outside consultants for the
Agents, appraisers, and for field examinations, in connection with the
enforcement or protection of their rights in connection with the Loan Documents,
or in

75



--------------------------------------------------------------------------------



 



connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
     (b) The Borrower shall indemnify the Agents and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any real property owned or operated by the Borrower, or any
Environmental Liability arising from any act or omission of the Borrower, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or of any officer, director, employee, advisor or agent of
such Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Borrower shall promptly pay the reasonable fees and expenses of
such counsel.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agents under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agents such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount.
     (d) To the extent permitted by Applicable Law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated by the Loan Documents, any Loan or the use
of the proceeds thereof. The Borrower further agrees that no Indemnitee shall
have any liability to the Borrower, any Person asserting claims by or on behalf
of the Borrower or any other Person in connection with this Agreement or the
other Loan Documents except the Indemnitee’s gross negligence or willful
misconduct.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefore.

76



--------------------------------------------------------------------------------



 



Section 9.04 Reserved.
Section 9.05 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any such attempted assignment or transfer without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Any Lender may assign all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), provided, that (i) except in the case of an assignment
by a Lender to a Lender or an Affiliate of a Lender or an Approved Fund, the
Administrative Agent must give its prior written consent to such assignment by a
Lender (which consent shall not be unreasonably withheld or delayed), (ii) any
assignment made by a Lender may be made only to one or more Eligible Assignees,
(iii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Revolving Loans, the amount of
the Commitment or Revolving Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, unless the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consent,
(iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations, (v) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, and, after completion of the syndication of the
Loans, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in 40 Broad Street, 10th Floor,
Boston, Massachusetts 02109 a

77



--------------------------------------------------------------------------------



 



copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
     (e) Any Lender may, without the consent of the Borrower and the Agents,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it),
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation in the Commitments, or the Loans shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and, except as
provided in the following sentence, to approve any amendment, modification or
waiver of any provision of the Loan Documents. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.24, Section 2.26, and Section 2.27 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.26(c) as
though it were a Lender. Each Lender, acting for this purpose as an agent of the
Borrower, shall maintain at its offices a record of each agreement or instrument
effecting any participation and a register for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time (each a “Participation Register”). The
entries in each Participation Register shall be conclusive absent manifest error
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in a Participant Register as a Participant for all
purposes of this Agreement (including, for the avoidance of doubt, for purposes
of entitlement to benefits under Section 2.24, Section 2.26, and Section 2.27 or
Section 9.09). The Participation Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

78



--------------------------------------------------------------------------------



 



     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.24 or 2.27 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.27 unless (i) the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.27(e) as though it were a
Lender and (ii) such Participant is eligible for exemption from the withholding
Tax referred to therein, following compliance with Section 2.27(e).
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section 341, and this Section shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
Section 9.06 Survival.
     All covenants, agreements, representations and warranties made by the
Borrower in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.22, 2.25 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.
Section 9.07 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all
contemporaneous or previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the Agents
and the Lenders and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an

79



--------------------------------------------------------------------------------



 



executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 9.08 Severability.
     Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 9.09 Right of Setoff.
     If an Event of Default shall have occurred and be continuing and at the
direction of the Administrative Agent, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have.
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES).
     (b) The Borrower agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any New York state or federal court
sitting in New York County as the Administrative Agent may elect in its sole
discretion and consent to the non-exclusive jurisdiction of such courts. The
Borrower hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum. The Borrower agrees that any action commenced by the
Borrower asserting any claim or counterclaim arising under or in connection with
this Agreement or any other Loan Document shall be brought solely in any New
York state or federal court sitting in

80



--------------------------------------------------------------------------------



 



New York County as the Administrative Agent may elect in its sole discretion and
consent to the exclusive jurisdiction of such courts with respect to any such
action.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.11 WAIVER OF JURY TRIAL.
     THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE PARTIES HERETO REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 9.12 Headings.
     Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 9.13 Interest Rate Limitation.
     Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under Applicable Law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with Applicable Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefore) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
Section 9.14 Additional Waivers.
     (a) To the fullest extent permitted by Applicable Law, the obligations of
the Borrower hereunder shall not be affected by (i) the failure of any Agent or
any other Secured

81



--------------------------------------------------------------------------------



 



Party to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, or any other agreement or (iii) the failure
to perfect any security interest in, or the release of, any of the security held
by or on behalf of the Collateral Agent or any other Secured Party.
     (b) To the fullest extent permitted by Applicable Law, the obligations of
the Borrower hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Borrower hereunder shall not be discharged or impaired or
otherwise affected by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of the Borrower or that would
otherwise operate as a discharge of the Borrower as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations).
     (c) To the fullest extent permitted by Applicable Law, the Borrower waives
any defense based on or arising out of any defense of the unenforceability of
the Obligations or any part thereof from any cause, other than the indefeasible
payment in full in cash of all the Obligations. The Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, without affecting or impairing in any way the liability
of the Borrower hereunder except to the extent that all the Obligations have
been indefeasibly paid in full in cash. Pursuant to Applicable Law, the Borrower
waives any defense arising out of any such election.
Section 9.15 Confidentiality.
     Each of the Lenders agrees that it will not to disclose without the prior
consent of the Borrower (other than to its employees, employees of Affiliates,
auditors, counsel or other professional advisors, in each case who have a need
to know such Confidential Information in accordance with customary banking
practices or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion reasonably determines that any such party should
have access to such information or to a prospective transferee) any information
with respect to the Borrower which is furnished pursuant to this Agreement and
which is designated by the Borrower to the Lenders in writing as confidential
(all such information, “Confidential Information”), provided that any Lender may
disclose any Confidential Information (a) as has become generally available to
the public other than as a result of a disclosure in violation of any duty of
confidentiality hereunder by such Lender or the Administrative Agent or a
disclosure in violation of any duty of confidentiality hereunder known to such
Lender or the Administrative Agent to have been made by any person or entity to
which such Lender or the Administrative Agent has delivered such Confidential
Information, (b) as may be required in any report,

82



--------------------------------------------------------------------------------



 



statement or testimony submitted to any municipal, state or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the FRB or
the Federal Deposit Insurance Corporation or similar organizations (whether in
the United States or elsewhere) or their successors, (c) as may be required in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) in connection with the enforcement of remedies under this Agreement
and the other Loan Documents, and (f) to any prospective transferee in
connection with any contemplated transfer of any of the Loans or Notes or any
interest therein by such Lender provided that such prospective transferee
receives such Confidential Information having been made aware of the
confidential nature thereof and agrees to be bound by the terms of this
Section 9.15; provided that in the case of any request, subpoena or proposed
release or disclosure of Confidential Information described in clauses (b),
(c) or (d) above, the party believing it is obligated to release or disclose
shall, subject to compliance with the applicable law, regulations, subpoena or
other legal process, use commercially reasonable efforts to notify the Borrower
prior to such release or disclosure. The Borrower hereby agrees that the failure
of a Lender to comply with the provisions of this Section 9.15 shall not relieve
the Borrower of any of its obligations to such Lender under this Agreement and
the other Loan Documents.
Section 9.16 Publicity.
     The Agents may issue a “tombstone” notice of the establishment of the
credit facility contemplated by this Agreement and may make reference to the
Borrower (and may utilize any logo or other distinctive symbol associated with
the Borrower) in connection with any advertising, promotion, or marketing
undertaken by the Agents. The Borrower shall give the Agents one Business Day’s
notice of any press release prior to it being issued, which press release shall
be acceptable to the Agents in its reasonable discretion.
Section 9.17 USA Patriot Act.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
Section 9.18 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 2.24, (b) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.27,
(c) any Lender defaults in its obligation to fund Loans hereunder, or (d) a
Lender does not consent to a proposed waiver, amendment, modification, discharge
or termination with respect to any Loan Document that requires unanimous consent
of all Lenders and that has been approved by the Required Lenders, then the
Borrower may (and in the case of clause (d) above, the Administrative Agent
may), at the sole expense of the Borrower, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in

83



--------------------------------------------------------------------------------



 



Section 9.05), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (i) the Borrower shall have received the prior written consent of the
Administrative Agent and Swingline Lender, which consent shall not unreasonably
be withheld;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
     (iii) such assignment does not conflict with Applicable Law;
     (iv) in the case of any such assignment resulting from a claim for
compensation under Section 2.24 or payments required to be made pursuant to
Section 2.27, such assignment will result in a reduction in such compensation or
payments; and
     (v) in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed waiver, amendment, modification, discharge or termination
with respect to any Loan Document, the applicable waiver, amendment,
modification, discharge or termination of this Agreement that the Borrower has
requested shall become effective upon giving effect to such assignment (and any
related assignments required to be effected in connection therewith in
accordance with this Section 9.18).
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
[SIGNATURE PAGES FOLLOW]

84



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as a sealed instrument as
of the day and year first above written.

            AMERICAN COLOR GRAPHICS FINANCE, LLC, as Borrower
      By:   /s/Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   President and Chief Executive Officer        BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director        BANK OF AMERICA, N.A.,
as Collateral Agent
      By:   /s/Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director        BANK OF AMERICA, N.A.,
as a Lender and the Swingline Lender
      By:   /s/Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director     

85